

EXHIBIT 10.70
 
Execution Version


AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT


 
THIS AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT, dated as of June 11, 2010
(as amended, restated, supplemented or otherwise modified from time to time,
this “Agreement”) is among GENERAL ELECTRIC CAPITAL CORPORATION (“GECC”), in its
capacity as agent for Lenders (as defined below) (together with its successors
and assigns in such capacity, “Agent”), the financial institutions who are or
hereafter become parties to this Agreement as lenders (together with GECC,
collectively the “Lenders”, and each individually, a “Lender”), CYTORI
THERAPEUTICS, INC., a Delaware corporation (“Borrower”), and the other entities
or persons, if any, who are or hereafter become parties to this Agreement as
guarantors (each a “Guarantor” and collectively, the “Guarantors”, and together
with Borrower, each a “Loan Party” and collectively, “Loan Parties”).
 
RECITALS
 
A.       GECC, as agent and lender, Silicon Valley Bank, as lender, and Borrower
are parties to that certain Loan and Security Agreement, dated as of October 14,
2008 (the “Original Loan Agreement”), pursuant to which GECC and Silicon Valley
Bank, severally and not jointly, advanced a term loan to Borrower in the
original aggregate principal amount of $7,500,000 (the “Original Term Loan”) in
accordance with the terms and conditions thereof.


B.       GECC, as Agent and Lender, the other Lenders party hereto and Borrower
desire to continue the Original Loan Agreement but to make certain amendments
and modifications thereto, all as reflected in this Agreement.


C.       Borrower wishes to borrow funds from Lenders, and Lenders desire to
make loans, advances and other extensions of credit, severally and not jointly,
to Borrower pursuant to the terms and conditions of this Agreement.


AGREEMENT
 
Loan Parties, Agent and Lenders agree as follows:


1.  
DEFINITIONS.

 
As used in this Agreement, all capitalized terms shall have the definitions as
provided herein.  Any accounting term used but not defined herein shall be
construed in accordance with generally accepted accounting principles in the
United States of America, as in effect from time to time (“GAAP”) and all
calculations shall be made in accordance with GAAP.  The term “financial
statements” shall include the accompanying notes and schedules.  All other terms
used but not defined herein shall have the meaning given to such terms in the
Uniform Commercial Code as adopted in the State of New York, as amended and
supplemented from time to time (the “UCC”).
 
2.  
LOANS AND TERMS OF PAYMENT.

 
2.1. Promise to Pay.  Borrower promises to pay Agent, for the ratable accounts
of Lenders, when due pursuant to the terms hereof, the aggregate unpaid
principal amount of all loans, advances and other extensions of credit made
severally by the Lenders to Borrower under this Agreement, together with
interest on the unpaid principal amount of such loans, advances and other
extensions of credit at the interest rates set forth herein.
 
 
 
~1~

--------------------------------------------------------------------------------

 
2.2. Term Loan.
 
(a) Commitment.  Subject to the terms and conditions hereof, each Lender,
severally, but not jointly, agrees to make a term loan (collectively, the “Term
Loan”) to Borrower on the Funding Date (as defined below) in an aggregate
principal amount not to exceed such Lender’s commitment as identified on
Schedule A hereto (such commitment of each Lender as it may be amended to
reflect assignments made in accordance with this Agreement or terminated or
reduced in accordance with this Agreement, its “Commitment”, and the aggregate
of all such commitments, the “Commitments”).  Notwithstanding the foregoing, the
aggregate principal amount of the Term Loan made hereunder shall not exceed
$20,000,000 (the “Total Commitment”).  The outstanding aggregate principal
balance of the Original Term Loan as of June 11, 2010 (the “Closing Date”) is
$4,133,885.31, and the parties hereby agree that the outstanding aggregate
principal balance of the Original Term Loan shall be converted on the Funding
Date into a portion of the Term Loan hereunder equal to $4,133,885.31.  The
remaining portion of the Term Loan less such outstanding aggregate principal
balance of the Original Term Loan as of the Funding Date (the “Closing Date Cash
Portion”) will be advanced to the Borrower in cash on the Funding Date in
accordance with Section 2.2(b) below.  Each Lender’s obligation to fund the Term
Loan shall be limited to such Lender’s Pro Rata Share (as defined below) of the
Term Loan.    
 
(b) Funding of Term Loan.  On the Funding Date, after all conditions in Section
4.1 have been satisfied, each Lender, severally and not jointly, shall make
available to Agent its Pro Rata Share of the Term Loan, in lawful money of the
United States of America in immediately available funds, to the Collection
Account (as defined below) prior to 11:00 a.m. (New York time) on the specified
date.  Agent shall, unless it shall have determined that one of the conditions
set forth in Section 4.1 or 4.2, as applicable, has not been satisfied, by 4:00
p.m. (New York time) on such day, credit the amounts received by it equal to the
Closing Date Cash Portion in like funds to Borrower by wire transfer to the
following deposit account of Borrower (or such other deposit account as
specified in writing by an authorized officer of Borrower and acceptable to
Agent) (the “Designated Deposit Account”):
 
 
 

 Bank Name:   U.S. Bank N.A.  Bank Address:      XXXXXXXXXXX  ABA#:  
 XXXXXXXXXXX  Account #:      XXXXXXXXXXX  Account Name:     Cytori  Ref:   
 XXXXXXXXXXX

             
 
(c) Notes.  If requested by a Lender, the portion of the Term Loan of such
Lender shall be evidenced by a promissory note substantially in the form of
Exhibit A hereto (each a “Note” and, collectively, the “Notes”), and Borrower
shall execute and deliver a Note to such Lender.  Each Note shall represent the
obligation of Borrower to pay to such Lender the amount of such Lender’s
Commitment, in each case together with interest thereon as prescribed in Section
2.3(a).
 
2.3. Interest and Repayment.
 
(a) Interest.  The Term Loan shall accrue interest in arrears from the date made
until the Term Loan is fully repaid at a fixed per annum rate of interest equal
to 9.87%.  All computations of interest and fees calculated on a per annum basis
shall be made by Agent on the basis of a 360-day year, in each case for the
actual number of days occurring in the period for which such interest and fees
are payable.  Each determination of an interest rate or the amount of a fee
hereunder shall be made by Agent and shall be conclusive, binding and final for
all purposes, absent manifest error.
 
 
 
~2~

--------------------------------------------------------------------------------

 
(b) Payments of Principal and Interest.
 
 
(i) Interest Payments.  Borrower shall pay interest to the Agent, for the
ratable benefit of Lenders, in arrears on the first day of each calendar month
at the rate of interest determined in accordance with Section 2.3(a), commencing
on July 1, 2010.
 
 
(ii) Principal Payments.  The Borrower shall repay to the Agent, for the ratable
benefit  of Lenders, the principal amount of the Term Loan in (1) twenty-six
(26) equal consecutive monthly installments of $740,740.00 on the first day of
each calendar month, commencing on April 1, 2011, and one (1) installment of
$740,760.00 on June 1, 2013.
 
 
(iii) Payments Generally.  Each scheduled payment of interest and principal
hereunder is referred to herein as a “Scheduled Payment.”  Notwithstanding the
foregoing provisions of this Section 2.3(b), all unpaid principal and accrued
interest with respect to the Term Loan is due and payable in full to Agent, for
the ratable benefit of Lenders, on the earlier of (A) June 1, 2013 or (B) the
date that the Term Loan otherwise becomes due and payable hereunder, whether by
acceleration of the Obligations pursuant to Section 8.2 or otherwise (the
earlier of (A) or (B), the “Term Loan Maturity Date”).  Without limiting the
foregoing, all Obligations shall be due and payable on the Term Loan Maturity
Date.
 
 
(c) No Reborrowing.  Once any portion of the Term Loan is repaid or prepaid, it
cannot be reborrowed.
 
(d) Payments.  All payments (including prepayments) to be made by any Loan Party
under any Debt Document shall be made by wire transfer or ACH transfer in
immediately available funds (which shall be the exclusive means of payment
hereunder) in U.S. dollars, without setoff or counterclaim to the Collection
Account (as defined below) before 11:00 a.m. (New York time) on the date when
due.  All payments received by Agent after 11:00 a.m. (New York time) on any
Business Day or at any time on a day that is not a Business Day may, in Agent’s
sole discretion, be deemed to be received on the next Business Day.  Whenever
any payment required under this Agreement would otherwise be due on a date that
is not a Business Day, such payment shall instead be due on the next Business
Day, and additional fees or interest, as the case may be, shall accrue and be
payable for the period of such extension.  All Scheduled Payments due to Agent
and Lenders under Section 2.3(b) shall be effected by automatic debit of the
appropriate funds from Borrower’s operating account specified on the EPS Setup
Form (as defined below). As used herein, the term “Collection Account” means the
following account of Agent (or such other account as Agent shall identify to
Borrower in writing):
 
Bank Name: Deutsche Bank
Bank Address: XXXXXXXXXX
ABA Number: XXXXXXXXXX
Account Number: XXXXXXXXXX
Account Name: GECC HH Cash Flow Collections
Ref: XXXXXXXXXX
 
 
~3~

--------------------------------------------------------------------------------

 
(e) Withholdings and Increased Costs.  All payments shall be made free and clear
of any taxes, withholdings, duties, impositions or other charges (other than
taxes on the overall net income of any Lender and comparable taxes), such that
Agent and Lenders will receive the entire amount of any Obligations, regardless
of source of payment.  If Agent or any Lender shall have reasonably determined
that the introduction of or any change in, after the date hereof, any law,
treaty, governmental (or quasi-governmental) rule, regulation, guideline or
order reduces the rate of return on Agent or such Lender’s capital as a
consequence of its obligations hereunder or increases the cost to Agent or such
Lender of agreeing to make or making, funding or maintaining the Term Loan, then
Borrower shall from time to time upon demand by Agent or such Lender (with a
copy of such demand to Agent) promptly pay to Agent for its own account or for
the account of such Lender, as the case may be, additional amounts sufficient to
compensate Agent or such Lender for such reduction or for such increased
cost.  A certificate as to the amount of such reduction or such increased cost
submitted by Agent or such Lender (with a copy to Agent) to Borrower shall be
conclusive and binding on Borrower, absent manifest error, provided that,
neither Agent nor any Lender shall be entitled to payment of any amounts under
this Section 2.3(e) unless it has delivered such certificate to Borrower within
180 days after the occurrence of the changes or events giving rise to the
increased costs to, or reduction in the amounts received by, Agent or such
Lender.  This provision shall survive the termination of this Agreement. Any
Lender claiming any additional amounts payable pursuant to this Section 2.3(e)
shall use its reasonable efforts (consistent with its internal policies and
requirements of law) to change the jurisdiction of its lending office if such a
change would reduce any such additional amounts (or any similar amount that may
thereafter accrue) and would not, in the sole determination of such Lender, be
otherwise disadvantageous to such Lender. Each Lender organized under the laws
of a jurisdiction outside the United States as to which payments to be made
under this Agreement or under the Notes are exempt from United States
withholding tax under an applicable statute or tax treaty shall provide to
Borrower and Agent a properly completed and executed IRS Form W 8ECI or Form W
8BEN or other applicable form, certificate or document prescribed by the IRS or
the United States.
 
(f) Loan Records.  Each Lender shall maintain in accordance with its usual
practice accounts evidencing the Obligations of Borrower to such Lender
resulting from such Lender’s Pro Rata Share of the Term Loan, including the
amounts of principal and interest payable and paid to such Lender from time to
time under this Agreement.  Agent shall maintain in accordance with its usual
practice a loan account on its books to record the Term Loan and any other
extensions of credit made by Lenders hereunder, and all payments thereon made by
Borrower.  The entries made in such accounts shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
Obligations recorded therein absent manifest error; provided, however, that no
error in such account and no failure of any Lender or Agent to maintain any such
account shall affect the obligations of Borrower to repay the Obligations in
accordance with their terms.
 
(g) Payment of Expenses and other Obligations.  Agent is authorized to, and at
its sole election may, debit funds from Borrower’s operating account specified
on the EPS Setup Form (as defined below) to pay all Obligations owing by
Borrower under this Agreement or any of the other Debt Documents if and to the
extent Borrower fails to pay any such amounts within three (3) Business Days of
the date when due.
 
 
~4~

--------------------------------------------------------------------------------

 
2.4. Prepayments.  Borrower can voluntarily prepay, upon five (5) Business Days’
prior written notice to Agent, the Term Loan in full, but not in part.  Upon the
date of (a) the voluntary prepayment of the Term Loan in accordance with the
immediately preceding sentence or (b) the mandatory prepayment of the Term Loan
required under this Agreement (whether by acceleration of the Obligations
pursuant to Section 8.2 or otherwise, except to the extent that the sole basis
for such acceleration is the occurrence of an Event of Default under Section
8.1(h), Borrower shall pay to Agent, for the ratable benefit of the Lenders, a
sum equal to (i) all outstanding principal plus accrued interest with respect to
the Term Loan, plus (ii) the Final Payment Fee (as such term is defined in
Section 2.7(b)) for the Term Loan, and plus (iii) a prepayment premium (as yield
maintenance for the loss of a bargain and not as a penalty) equal to: (A) 4% of
the prepayment amount, if such prepayment is made on or before the one year
anniversary of the Closing Date, (B) 3% of the prepayment amount, if such
prepayment is made after the one year anniversary of the Closing Date but on or
before the two year anniversary of the Closing Date, and (C) 2% of the
prepayment amount, if such prepayment is made after the two year anniversary of
the Closing Date but before the Term Loan Maturity Date.
 
2.5. Late Fees.  If Agent does not receive any Scheduled Payment or other
payment under any Debt Document from any Loan Party within 5 days after its due
date, then, at Agent’s election or upon the request of the Requisite Lenders (as
defined below), such Loan Party agrees to pay to Agent for the ratable benefit
of all Lenders, a late fee equal to (a) 5% of the amount of such unpaid payment
or (b) such lesser amount that, if paid, would not cause the interest and fees
paid by such Loan Party under this Agreement to exceed the Maximum Lawful Rate
(as defined below) (the “Late Fee”).
 
2.6. Default Rate.  The Term Loan and all other Obligations shall bear interest,
at the option of Agent or upon the request of the Requisite Lenders, from and
after the occurrence and during the continuation of an Event of Default (as
defined below), at a rate equal to the lesser of (a) 5% above the rate of
interest applicable to such Obligations as set forth in Section 2.3(a)
immediately prior to the occurrence of the Event of Default and (b) the Maximum
Lawful Rate (the “Default Rate”).  The application of the Default Rate shall not
be interpreted or deemed to extend any cure period or waive any Default or Event
of Default or otherwise limit the Agent’s or any Lender’s right or remedies
hereunder.  All interest payable at the Default Rate shall be payable on demand.
 
2.7. Lender Fees.
 
(a) Closing Fee.  On the Funding Date, Borrower shall pay to Agent, for the
benefit of Lenders in accordance with their Pro Rata Shares, a non-refundable
closing fee in an amount equal to $100,000, which fee shall be fully earned when
paid.
 
(b) Final Payment Fee. On the date upon which the outstanding principal amount
of the Term Loan is repaid in full, or if earlier, is required to be repaid in
full (whether by scheduled payment, voluntary prepayment, acceleration of the
Obligations pursuant to Section 8.2 or otherwise), Borrower shall pay to Agent,
for the ratable accounts of Lenders, a fee equal to 5.0% of the original
principal amount of the Term Loan (the “Final Payment Fee”), which Final Payment
Fee shall be deemed to be fully-earned on the Closing Date.
 
2.8. Maximum Lawful Rate. Anything herein, any Note or any other Debt Document
(as defined below) to the contrary notwithstanding, the obligations of Loan
Parties hereunder and thereunder shall be subject to the limitation that
payments of interest shall not be required, for any period for which interest is
computed hereunder, to the extent (but only to the extent) that contracting for
or receiving such payment by Agent and Lenders would be contrary to the
provisions of any law applicable to Agent and  Lenders limiting the highest rate
of interest which may be lawfully contracted for, charged or received by  Agent
and Lenders, and in such event Loan Parties shall pay Agent and Lenders interest
at the highest rate permitted by applicable law (“Maximum Lawful Rate”);
provided, however, that if at any time thereafter the rate of interest payable
hereunder or thereunder is less than the Maximum Lawful Rate, Loan Parties shall
continue to pay interest hereunder at the Maximum Lawful Rate until such time as
the total interest received by Agent and Lenders is equal to the total interest
that would have been received had the interest payable hereunder been (but for
the operation of this paragraph) the interest rate payable since the making of
the Term Loan as otherwise provided in this Agreement, any Note or any other
Debt Document.
 
 
~5~

--------------------------------------------------------------------------------

 
2.9. Authorization and Issuance of the Warrants.  Borrower has duly authorized
the issuance to Lenders (or their respective affiliates or designees) of stock
purchase warrants substantially in the form of the warrant attached hereto as
Exhibit F (collectively, the “Warrants”) evidencing Lenders’ (or their
respective affiliates or designees) right to acquire their respective Pro Rata
Share of up to 101,266 shares of common stock of Borrower at an exercise price
of $3.95 per share.  Subject to the terms and conditions of the Warrants, the
exercise period shall expire seven (7) years from the date such Warrants are
issued.  The parties hereby agree that those certain warrants to purchase common
stock of the Borrower, each dated as of October 14, 2008 and issued to each of
GE Capital Equity Investments, Inc. and Silicon Valley Bank in connection with
the Original Loan Agreement (the “Existing Warrants”), shall continue to be in
full force and effect in accordance with the terms thereof and shall be in
addition to the Warrants issued hereunder.
 
2.10.   Amendment and Restatement; No Novation.  This Agreement constitutes an
amendment and restatement of the Original Loan Agreement effective from and
after the Closing Date.  The execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby are not intended by the
parties to be, and shall not constitute, a novation or an accord and
satisfaction of the Original Term Loan, the Obligations or any other obligations
owing to the lenders under the Original Loan Agreement or the other agreements
and documents executed in connection therewith; provided however, that,
notwithstanding anything to the contrary set forth herein or the other Debt
Documents, the Loan Parties shall not be liable for any prepayment penalty or
premium relating to the conversion or payoff of the Original Term Loan
(including the prepayment premium required under Section 2.4 of the Original
Loan Agreement) or the amount of the Final Payment Fee owing under the Original
Loan Agreement in excess of the amount required to be paid pursuant to Section
4.1(r) hereof, and all of the Loan Parties’ respective obligations and
liabilities with respect thereto shall be deemed satisfied in full and
terminated upon the funding of the Term Loan under this Agreement.  Except as
expressly provided hereunder, the execution and delivery of this Agreement and
the consummation of the transactions contemplated hereunder are not intended by
the parties to be, and shall not constitute, a termination or release of any
prior security interests granted to Agent under Section 3.1 of the Original Loan
Agreement, but is intended to constitute a restatement and reconfirmation of the
prior security interests granted under Section 3.1 of the Original Loan
Agreement in favor of Agent (for the benefit of itself and the Lenders
hereunder) in and to the Collateral.  Furthermore, all Account Control
Agreements and Access Agreements executed in connection with the Original Term
Loan Agreement shall remain and continue in full force and effect as Debt
Documents under this Agreement and shall not be deemed terminated.  On the
Closing Date, the credit facilities and the terms and conditions thereof
described in the Original Loan Agreement shall be amended and replaced by the
credit facilities and the terms and conditions thereof described in this
Agreement, and all Loans and other Obligations of Borrower outstanding as of the
Closing Date under the Original Loan Agreement shall be deemed automatically to
be Loans and Obligations of the Borrower outstanding under the corresponding
facilities described herein (such that the Original Term Loan outstanding on the
Closing Date shall be converted into a portion of the Term Loan as described in
Section 2.2(a) of this Agreement); provided, however, that interest accruing on
the Original Term Loan prior to the Closing Date shall be calculated at the rate
of interest specified in the Original Loan Agreement, and interest accruing on
the Term Loan (including without limitation that portion of the Term Loan
representing the replacement of the Original Term Loan) on and after the Closing
Date shall be calculated at the rate of interest specified in Section 2.3(a) of
this Agreement.  Notwithstanding the foregoing, this Agreement amends, restates
and replaces the Original Loan Agreement in its entirety.
 
 
~6~

--------------------------------------------------------------------------------

 
 
3.  
CREATION OF SECURITY INTEREST.

 
3.1. Grant of Security Interest.  As security for the prompt payment and
performance, whether at the stated maturity, by acceleration or otherwise, of
the Term Loan and all other debt, obligations and liabilities of any kind
whatsoever of Borrower to Agent and Lenders under the Debt Documents (other than
the Warrants and the Existing Warrants)  whether for principal, interest, fees,
expenses, prepayment premiums, indemnities, reimbursements or other sums, and
whether or not such amounts accrue after the filing of any petition in
bankruptcy or after the commencement of any insolvency, reorganization or
similar proceeding, and whether or not allowed in such case or proceeding),
absolute or contingent, now existing or arising in the future, including but not
limited to the payment and performance of any outstanding Notes, and any
renewals, extensions and modifications of the Term Loan (such indebtedness under
the Notes, the Term Loan and other debt, obligations and liabilities in
connection with the Debt Documents (other than the Warrants and the Existing
Warrants) are collectively called the “Obligations”), and as security for the
prompt payment and performance by each Guarantor of the Guaranteed Obligations
as defined in the Guaranty (as defined below), each Loan Party does hereby grant
to Agent, for the benefit of Agent and Lenders, a security interest in the
property listed below (all hereinafter collectively called the “Collateral”):
 
All of such Loan Party’s personal property of every kind and nature whether now
owned or hereafter acquired by, or arising in favor of, such Loan Party, and
regardless of where located, including, without limitation, all accounts,
chattel paper (whether tangible or electronic), commercial tort claims, deposit
accounts, documents, equipment, financial assets, fixtures, goods, instruments,
investment property (including, without limitation, all securities accounts),
inventory, letter-of-credit rights, letters of credit, securities, supporting
obligations, cash, cash equivalents, any other contract rights (including,
without limitation, rights under any license agreements), or rights to the
payment of money, and general intangibles (provided however that, unless and
until the “IP Trigger Event” as defined in Section 3.3 below occurs, the
Collateral shall not include any Intellectual Property, as defined in Section
3.3 below; but provided further than at all times prior to and after the
occurrence of the IP Trigger Event, the Collateral shall include all Rights to
Payment), and all books and records of such Loan Party relating thereto, and in
and against all additions, attachments, accessories and accessions to such
property, all substitutions, replacements or exchanges therefor, all proceeds,
insurance claims, products, profits and other rights to payments not otherwise
included in the foregoing (with each of the foregoing terms that are defined in
the UCC having the meaning set forth in the UCC).
 
Notwithstanding the provisions of this Section 3.1 or Section 3.3 below, the
grant of security interest herein shall not extend to and the term “Collateral”
shall not include: (i) to the extent that Borrower would incur adverse tax
consequences resulting from a pledge of 100% of the shares of the outstanding
capital stock of any Subsidiary of Borrower that is incorporated or organized in
a jurisdiction other than the United States or any state or territory thereof
(each, a “Foreign Subsidiary”), more than 65% of the issued and outstanding
voting capital stock of such Foreign Subsidiary or Foreign Subsidiaries, as
applicable (but the Collateral shall still include 100% of the shares of the
outstanding non-voting capital stock of such Foreign Subsidiary or Foreign
Subsidiaries, as applicable), (ii) any license or contract (in each case to the
extent such license or contract is not prohibited by this Agreement), and the
property subject to such license or contract, to the extent and only to the
extent that (A) the granting of such security interest is prohibited by any
applicable statute, law or regulation, or would constitute a default under the
license or contract, as applicable, and (B) such prohibition or default is
enforceable under applicable law (including without limitation Sections 9-406,
9-407 and 9-408 of the UCC); provided that upon the termination or expiration of
any such prohibition, such license, contract and/or property, as applicable,
shall automatically be subject to the security interest granted in favor of the
Agent hereunder and become part of the “Collateral”, or (iii) Borrower’s stock
in Olympus-Cytori, Inc., a Delaware corporation (such entity, “Olympus-Cytori”
and such stock, the “Olympus-Cytori Stock”); provided that upon the termination
or expiration of all provisions in the Olympus Agreements (as defined below)
prohibiting the granting of a Lien in the Olympus-Cytori Stock, the
Olympus-Cytori Stock shall automatically be subject to the security interest
granted in favor of the Agent hereunder and become part of the “Collateral.”
 
 
 
~7~

--------------------------------------------------------------------------------

 
Each Loan Party hereby represents and covenants that such security interest
constitutes a valid, first priority security interest (subject only to Permitted
Liens) in the presently existing Collateral, and will constitute a valid, first
priority security interest (subject only to Permitted Liens) in Collateral
acquired after the date hereof.  Each Loan Party hereby covenants that it shall
give written notice to Agent promptly upon the acquisition by such Loan Party or
creation in favor of such Loan Party of any commercial tort claim after the
Closing Date.
 
3.2. Financing Statements.  Each Loan Party hereby authorizes Agent to file UCC
financing statements with all appropriate jurisdictions to perfect Agent’s
security interest (for the benefit of itself and the Lenders) granted hereby.
 
3.3. Grant of Security Interest in Proceeds of Intellectual Property; Springing
Security Interest in Intellectual Property.
 
(a) As used in this Agreement, the term “Intellectual Property” shall mean any
and all copyright, trademark, tradename, servicemark, patent, invention, design,
design right, software and databases, license, trade secret, customer list,
know-how, and intangible rights of a Loan Party, and any marketing rights of
each Loan Party, and any goodwill, applications, registrations, claims,
products, awards, judgments, amendments, renewals, extensions, improvements and
insurance claims related thereto, now or hereafter owned or licensed by a Loan
Party, together with all accessions and additions thereto, proceeds and products
thereof (including, without limitation, any proceeds resulting under insurance
policies).  As used in this Agreement, the term “IP Trigger Event” shall mean
the first occurrence of any date on which the Borrower has unrestricted balance
sheet cash and Cash Equivalents (as defined in Section 7.12 below) in one or
more deposit accounts or securities accounts over which Agent has obtained
control under Section 7.10 below of less than the product of (i) negative six
(-6) times (ii) the Cash Burn Amount (as defined in Section 7.12 below).
 
(b) As of the Closing Date, the security interest granted by Borrower to Agent
with respect to the Intellectual Property pursuant to Sections 3.1 and 3.3 of
the Original Loan Agreement or pursuant to any other Debt Document in effect
prior to the Closing Date shall automatically be terminated and released.  On
the Closing Date, the “Intellectual Property Security Agreement” under and as
defined in the Original Loan Agreement will automatically be terminated, and
Agent agrees to record promptly after the Closing Date reassignments of the
Intellectual Property of Borrower with the United States Patent and Trademark
Office.
 
(c) From the Closing Date until the date (if any) on which the IP Trigger Event
occurs, the Collateral shall not include any Intellectual Property of any Loan
Party; provided however, that the Collateral shall at all times (and regardless
of whether the IP Trigger Event ever occurs) include all cash, royalty fees,
other proceeds, accounts and general intangibles that consist of rights of
payment to or on behalf of a Loan Party or proceeds (other than proceeds that
consist of Intellectual Property that are obtained in a transaction permitted by
this Agreement) from the sale, licensing or other disposition of all or any part
of, or rights in, the Intellectual Property by or on behalf of a Loan Party
(“Rights to Payment”).  Notwithstanding any provision in this Agreement to the
contrary, to the extent it is necessary under applicable law to have a security
interest in the underlying Intellectual Property in order for Agent to have (i)
a security interest in the Rights to Payment and (ii) a security interest in any
payments with respect to Rights to Payment that are received after the
commencement of a bankruptcy or insolvency proceeding, then the Collateral shall
automatically, and effective as of the date hereof (and regardless of whether
the IP Trigger Event ever occurs), include the Intellectual Property to the
extent necessary to permit attachment and perfection of Agent’s security
interest (on behalf of itself and Lenders) in the Rights to Payment and any
payments in respect thereof that are received after the commencement of any
bankruptcy or insolvency proceeding.  Agent hereby agrees on behalf of itself
and the Lenders that, if Agent obtains a security interest in the Intellectual
Property solely pursuant to the immediately preceding sentence (and not
following the occurrence of an IP Trigger Event), Agent will not exercise any
remedies (under the UCC or otherwise) with respect to the Intellectual Property
(other than remedies with respect to Rights to Payment).
 
 
 
~8~

--------------------------------------------------------------------------------

 
(d) If the IP Trigger Event occurs at any time after the Closing Date, then
automatically and without any further action by Agent, any Lender or Borrower
(1) the Collateral shall immediately include all Intellectual Property of each
Loan Party (including without limitation all Rights to Payment), (2) Agent shall
be authorized to file any UCC financing statements or financing statement
amendments to perfect such security interest in Intellectual Property, (3) Agent
shall be authorized to file the Intellectual Property Security Agreements
described in Section 3.3(d) below with the United States Patent and Trademark
Office or United States Copyright Office, as applicable, and (4) Borrower shall
execute such other agreements and take such other actions as Agent may
reasonably request to establish, evidence or perfect Agent’s security interest
in the Intellectual Property.
 
(e) On the Closing Date, each Loan Party will execute and deliver to Agent an
intellectual property security agreement (each an “Intellectual Property
Security Agreement” and collectively, the “Intellectual Property Security
Agreements”), which Intellectual Property Security Agreements shall be held in
escrow by Agent unless and until the occurrence of the IP Trigger Event, at
which time the Agent shall be automatically authorized to file the Intellectual
Property Security Agreements with the United States Patent and Trademark Office
and/or United States Copyright Office, as each are applicable and required by
Agent.
 
(f) Upon the occurrence of the IP Trigger Event, promptly (but in any event
within 5 Business Days) after the earlier of the date on which: (i) Agent
notifies a Loan Party in writing that the IP Trigger Event has occurred or (ii)
a Loan Party notifies Agent and Lenders pursuant to Section 6.2(i) below that
the IP Trigger Event has occurred (each an “IP Trigger Event Notice”), each Loan
Party shall submit to Agent and Lenders revised schedules to each Intellectual
Property Security Agreement, specifying all Intellectual Property owned or
licensed by each Loan Party as of the date of the IP Trigger Event Notice.  Such
revised schedules to each Intellectual Property Security Agreement shall be
accompanied by a certificate from an authorized executive officer from each
applicable Loan Party certifying such revised schedules specify all Intellectual
Property owned or licensed by each applicable Loan Party as of the date of the
IP Trigger Event Notice.
 
3.4. Termination of Security Interest.  Upon the date on which all of the
Obligations (other than contingent indemnity obligations that survive the
termination of this Agreement and for which no claim has been asserted) are
indefeasibly repaid in full in cash, all of the Commitments hereunder are
terminated, and this Agreement shall have been terminated (the “Termination
Date”), and upon receipt of a payoff letter or termination agreement executed by
the Loan Parties in form and substance acceptable to Agent, Agent shall, at Loan
Parties’ sole cost and expense and without any recourse, representation or
warranty, release its Liens in the Collateral.
 
 
~9~

--------------------------------------------------------------------------------

 
 
4.  
CONDITIONS OF CREDIT EXTENSIONS

 
4.1. Conditions Precedent to Term Loan.  No Lender shall be obligated to make
its Pro Rata Share of the Term Loan, or to take, fulfill, or perform any other
action hereunder, until the following have been delivered to the Agent (the date
on which the Lenders make the Term Loan after all such conditions shall have
been satisfied in a manner satisfactory to Agent or waived in accordance with
this Agreement, the “Funding Date”):
 
(a) a counterpart of this Agreement duly executed by each Loan Party, Agent and
each Lender;
 
(b) a certificate executed by the Secretary of each Loan Party, the form of
which is attached hereto as Exhibit B (the “Secretary’s Certificate”), providing
verification of incumbency and attaching (i) such Loan Party’s board resolutions
approving the transactions contemplated by this Agreement and the other Debt
Documents and (ii) such Loan Party’s governing documents;
 
(c) Notes duly executed by Borrower in favor of each applicable Lender (if
requested by such Lender);
 
(d) filed copies of UCC financing statements, collateral assignments, and
terminations statements, with respect to the Collateral, as Agent shall request;
 
(e) certificates of insurance evidencing the insurance coverage, and
satisfactory additional insured and lender loss payable endorsements, in each
case as required pursuant to Section 6.4 herein;
 
(f) current UCC lien, judgment, bankruptcy and tax lien search results
demonstrating that there are no other security interests or other Liens on the
Collateral, other than Permitted Liens (as defined below);
 
(g) a Warrant in favor of each Lender (or its affiliate or designee);
 
(h) the Intellectual Property Security Agreement described in Section 3.3 above,
duly executed by each Loan Party;
 
(i) a certificate of good standing of each Loan Party from the jurisdiction of
such Loan Party’s organization and a certificate of foreign qualification from
each jurisdiction where such Loan Party’s failure to be so qualified could
reasonably be expected to have a Material Adverse Effect (as defined below), in
each case as of a recent date acceptable to Agent;
 
(j) a landlord consent and/or bailee letter in favor of Agent executed by the
landlord or bailee, as applicable, for any third party location (other than a
Permitted Location as defined below) where (a) any Loan Party’s principal place
of business is located, (b) any Loan Party’s books or records are located or (c)
Collateral with an aggregate book value in excess of $50,000 is located (each of
the locations described in the immediately preceding clauses (a), (b) and (c), a
“Collateral Location”), a form of which is attached hereto as Exhibit C-1 and
Exhibit C-2, as applicable (each an “Access Agreement”);
 
 
~10~

--------------------------------------------------------------------------------

 
(k) a legal opinion of Loan Parties’ counsel, in form and substance satisfactory
to Agent;
 
(l) a completed EPS set-up form, a form of which is attached hereto as Exhibit E
(the “EPS Setup Form”);
 
(m) a completed perfection certificate, duly executed by each Loan Party (the
“Perfection Certificate”), a form of which Agent previously delivered to
Borrower;
 
(n) one or more Account Control Agreements (as defined below), in form and
substance reasonably acceptable to Agent, duly executed by the applicable Loan
Parties and the applicable depository or financial institution, for each deposit
and securities account listed on the Perfection Certificate, to the extent
required pursuant to the terms and conditions of Section 7.10;
 
(o) a pledge agreement, in form and substance satisfactory to Agent, executed by
each Loan Party and pledging to Agent, for the benefit of itself and the
Lenders, a security interest in (a) 100% of the shares of the outstanding
capital stock, of any class, of each Subsidiary (as defined below) of each Loan
Party that is not a Foreign Subsidiary, (b) to the extent that Borrower would
incur adverse tax consequences resulting from a pledge of 100% of the shares of
the outstanding capital stock of any Foreign Subsidiary, 65% of the shares of
the outstanding voting capital stock and 100% of the shares of the outstanding
non-voting capital stock of each such Foreign Subsidiary and (c) any and all
Indebtedness (as defined in Section 7.2 below) owing to Loan Parties (the
“Pledge Agreement”);
 
(p) a guaranty agreement (together with any other guaranty that purports to
provide for a guaranty of the Obligation, the “Guaranty”), in form and substance
satisfactory to Agent, executed by each Guarantor;
 
(q) evidence satisfactory to Agent that Borrower has on the Closing Date
unrestricted balance sheet cash and Cash Equivalents of not less than
$23,000,000 in one or more deposit accounts or securities accounts over which
Agent has obtained control in accordance with the requirements of Section 7.10
(with trade payables being paid currently and expenses and liabilities being
paid in the ordinary course of business);
 
(r) evidence satisfactory to Agent that Borrower has paid to Agent for the
ratable benefit of the lenders under the Original Loan Agreement (1) all
outstanding and unpaid interest with respect to the Original Term Loan and (2) a
pro rated portion of the “Final Payment Fee” (as such term is used and defined
in the Original Loan Agreement) in an amount equal to the amount specified in
that certain side letter, dated as of the Closing Date, by and among Borrower,
Agent and the lenders under the Original Loan Agreement;
 
(s) all other documents and instruments as Agent or the Lenders may reasonably
deem necessary or appropriate to effectuate the intent and purpose of this
Agreement (together with the Agreement, Note, Warrants, the Existing Warrants,
Intellectual Property Security Agreements, the Account Control Agreements, the
Access Agreements, the Perfection Certificate, the Pledge Agreement, the
Guaranty, if any, the Secretary’s Certificate, and all other agreements,
instruments, documents and certificates executed and/or delivered to or in favor
of Agent and/or the Lenders from time to time in connection with this Agreement
or the transactions contemplated hereby, the “Debt Documents”);
 
 
~11~

--------------------------------------------------------------------------------

 
(t) Agent and Lenders shall have received the fees required to be paid by
Borrower, if any, in the respective amounts specified in Section 2.7, and
Borrower shall have reimbursed Agent and Lenders for all reasonable fees, costs
and expenses of closing presented as of the date of this Agreement;
 
(u) (i) all representations and warranties in Section 5 below shall be true as
of the date of the Term Loan, except to the extent such representations and
warranties expressly refer to an earlier date, in which case such
representations and warranties shall be true and correct as of such earlier
date; (ii) no Event of Default or any other event, which with the giving of
notice or the passage of time, or both, would constitute an Event of Default
(such event, a “Default”) has occurred and is continuing or will result from the
making of the Term Loan, and (iii) Agent shall have received a certificate from
an authorized officer of each Loan Party confirming each of the foregoing; and
 
(v) Agent and Lenders shall have received such other documents, agreements,
instruments or information as Agent or such Lender shall reasonably request.
 
5.  
REPRESENTATIONS AND WARRANTIES OF LOAN PARTIES.

 
Each Loan Party, jointly and severally, represents, warrants and covenants to
Agent and each Lender that:
 
5.1. Due Organization and Authorization.  Each Loan Party’s exact legal name is
as set forth in the Perfection Certificate (or as disclosed to and consented to
by Agent pursuant to Section 7.4) and each Loan Party is, and will remain, duly
organized, existing and in good standing under the laws of the State of its
organization as specified in the Perfection Certificate, has its chief executive
office at the location specified in the Perfection Certificate, and is, and will
remain, duly qualified and licensed in every jurisdiction wherever necessary to
carry on its business and operations, except where the failure to be so
qualified and licensed could not reasonably be expected to have a Material
Adverse Effect.  This Agreement and the other Debt Documents have been duly
authorized, executed and delivered by each Loan Party and constitute legal,
valid and binding agreements enforceable in accordance with their terms, subject
only to bankruptcy, moratorium, insolvency and other laws of general application
affecting secured creditors and general principles of equity.  The execution,
delivery and performance by each Loan Party of each Debt Document executed or to
be executed by it is in each case within such Loan Party’s powers.
 
5.2. Required Consents.  No filing, registration, qualification with, or
approval, consent or withholding of objections from, any governmental authority
or instrumentality or any other entity or person is required with respect to the
entry into, or performance by any Loan Party of, any of the Debt Documents,
except any already obtained.
 
5.3. No Conflicts.  Except as described in the note to Item 8 in Section D on
Schedule B hereto, the entry into, and performance by each Loan Party of, the
Debt Documents will not (a) violate any of the organizational documents of such
Loan Party, (b) violate any law, rule, regulation, order, award or judgment
applicable to such Loan Party, or (c) result in any breach of or constitute a
default under, or result in the creation of any Lien on any of such Loan Party’s
property (except for Liens in favor of Agent, on behalf of itself and Lenders)
pursuant to, any indenture, mortgage, deed of trust, bank loan, credit
agreement, or other Material Agreement (as defined below) to which such Loan
Party is a party.  As used herein, “Material Agreement” means (i) any agreement
or contract required to be filed by a Loan Party with the Securities and
Exchange Commission (“SEC”) pursuant to Item 601(b)(10) of Regulation S-K (other
than (x) employment or compensation related agreements, including agreements
relating to stock option grants to employees, consultants and directors, and (y)
agreements that have been filed with the SEC but that have been assigned or
terminated or as to which no Loan Party has any continuing obligations and is
owed no further consideration or performance by the other parties thereto, in
each case, prior to the date of this Agreement), and (ii) the Olympus Agreements
(as defined below).  A list of all Material Agreements as of the Closing Date is
set forth on Schedule B hereto.  As used herein, the “Olympus Agreements” means
each of (1) that certain Joint Venture Agreement, dated as of November 4, 2005
(the “Joint Venture Agreement”), between Borrower and Olympus Corporation, a
Japanese corporation (“Olympus”), (2) that certain Shareholders Agreement, dated
as of November 4, 2005 (the “Shareholders Agreement”), between Borrower and
Olympus, and (3) all other agreements, documents and instruments executed or
delivered in connection with the Joint Venture Agreement or the Shareholders
Agreement, in each case as the Joint Venture Agreement, the Shareholders
Agreement and such other agreements, documents and instruments are amended,
modified, restated or replaced from time to time in accordance with the terms
and conditions of this Agreement.
 
 
~12~

--------------------------------------------------------------------------------

 
5.4. Litigation.  Except as disclosed in the Perfection Certificate or as
disclosed to Agent pursuant to Section 6.2(d), there are no actions, suits,
proceedings or investigations pending against or affecting any Loan Party before
any court, federal, state, provincial, municipal or other governmental
department, commission, board, bureau, agency or instrumentality, domestic or
foreign, or any basis thereof, the outcome of which could reasonably be expected
to have a Material Adverse Effect, or which questions the validity of the Debt
Documents, or the other documents required thereby or any action to be taken
pursuant to any of the foregoing, nor have any such actions, suits, proceedings
or investigations been threatened in writing.  As used in this Agreement, the
term “Material Adverse Effect” means a material adverse effect on any of (a) the
operations, business, assets, properties, or condition (financial or otherwise)
of Borrower, individually, or the Loan Parties, collectively, (b) the ability of
a Loan Party to perform any of its obligations under any Debt Document to which
it is a party, (c) the legality, validity or enforceability of any Debt
Document, (d) the rights and remedies of Agent or Lenders under any Debt
Document or (e) the validity, perfection or priority of any Lien in favor of
Agent, on behalf of itself and Lenders, on any of the Collateral.
 
5.5. Financial Statements.  All financial statements delivered to Agent and
Lenders pursuant to Section 6.3 have been prepared in accordance with GAAP
(subject, in the case of unaudited financial statements, to the absence of
footnotes and normal year end audit adjustments), and since the date of the most
recent audited financial statement, no event has occurred which has had or could
reasonably be expected to have a Material Adverse Effect.  There has been no
material adverse deviation from the most recent annual operating plan of
Borrower delivered to Agent and Lenders in accordance with Section 6.3.
 
5.6. Use of Proceeds.  The proceeds of the Term Loan shall be used (1) for the
conversion of the Original Term Loan into a portion of the Term Loan in
accordance with Section 2.2(a) and (2) for working capital, capital expenditures
and other general corporate purposes.
 
5.7. Collateral.  Each Loan Party is, and will remain, the sole and lawful
owner, and in possession of (except to the extent permitted pursuant to Section
6.6 hereof), the Collateral, and has the sole right and lawful authority to
grant the security interest described in this Agreement.  The Collateral is, and
will remain, free and clear of all liens, security interests, claims and
encumbrances of any kind whatsoever (each, a “Lien”), except for (a) Liens in
favor of Agent, on behalf of itself and Lenders, to secure the Obligations, (b)
Liens (i) with respect to the payment of taxes, assessments or other
governmental charges or (ii) of suppliers, carriers, materialmen, warehousemen,
workmen or mechanics and other similar Liens, in each case imposed by law and
arising in the ordinary course of business,
 
 
 
 
~13~

--------------------------------------------------------------------------------

 
 
and securing amounts that are not yet delinquent (in the case of taxes) or not
yet due (with respect to all cases described in the immediately preceding
clauses (i) and (ii) other than taxes) or that in any case are being contested
in good faith by appropriate proceedings diligently conducted and with respect
to which adequate reserves or other appropriate provisions are maintained on the
books of the applicable Loan Party in accordance with GAAP and which do not
involve, in the judgment of Agent, any risk of the sale, forfeiture or loss of
any of the Collateral (a “Permitted Contest”), (c) Liens existing on the date
hereof and set forth on Schedule B hereto, (d) Liens securing Indebtedness (as
defined in Section 7.2 below) permitted under Section 7.2(c) below, provided
that (i) such Liens exist prior to the acquisition of, or attach substantially
simultaneous with, or within 20 days after the, acquisition, repair, improvement
or construction of, such property financed by such Indebtedness and (ii) such
Liens do not extend to any property of a Loan Party other than the property (and
any attachments, additions, accessions thereto and proceeds thereof) acquired or
built, or the improvements or repairs, financed by such Indebtedness, (e)
licenses described in Section 7.3(c) and (d) below and the rights and interests
of licensors under licenses where a Loan Party is the licensee (to the extent
such licenses are permitted under this Agreement), (f) zoning restrictions,
easements, rights of way, encroachments or other restrictions on the use of, and
other minor defects or irregularities in title with respect to, any real
property of Borrower or its Subsidiaries so long as the same do not materially
impair the use of such real property by Borrower or such Subsidiary, (g)
purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business, (h) Liens in favor of customs and revenue
authorities arising as a matter of law to secure payment of customs duties in
connection with the importation of goods, (i) pledges or cash deposits made in
the ordinary course of business in connection with workers’ compensation,
unemployment insurance or other types of social security benefits (other than
any Lien imposed by ERISA) that secure amounts that are not past due, (j)
bankers’ Liens or other set-off rights in favor of other financial institutions
arising in connection with the Loan Parties’ deposit and securities accounts
held at such institutions, to the extent the same are permitted under the
Account Control Agreement with respect to such deposit or securities accounts,
(k) Liens arising from judgments, decrees or attachments that do not constitute
an Event of Default hereunder, (l) Liens of Silicon Valley Bank on a Certificate
of Deposit in an aggregate amount not to exceed $250,000 (the “SVB Certificate
of Deposit”) issued by Silicon Valley Bank to Borrower to secure Borrower’s
reimbursement obligations with respect to (i)  credit card, payroll and foreign
exchange services provided by Silicon Valley Bank to Borrower and (ii) standby
letters of credit issued by Silicon Valley Bank on behalf of Borrower, in each
case to the extent permitted under Section 7.2(g) (such reimbursement
obligations collectively hereinafter referred to as the “SVB Cash Management
Obligations”), (m) Liens of Wells Fargo Bank, N.A. on a Certificate of Deposit
in an aggregate amount not to exceed $350,000 (the “Wells Fargo Certificate of
Deposit”) issued by Wells Fargo Bank, N.A. to Borrower to secure Borrower’s
reimbursement obligations with respect to a letter of credit to be issued for
the benefit of the landlord with respect to the lease of the facilities located
at 3020 Callan Rd, San Diego, California 92121, to the extent permitted under
Section 7.2(h) (such reimbursement obligations referred to as the “Wells Fargo
L/C Obligations”), and (n) Liens of landlords (i) arising by statute or under
any lease or related contractual obligation entered into in the ordinary course
of business, (ii) on fixtures and movable tangible property located on the real
property leased or subleased from such landlord, (iii) for amounts not yet due
or that are being contested in good faith by appropriate proceedings diligently
conducted, (iv) for which adequate reserves or other appropriate provisions are
maintained on the books of such Loan Party in accordance with GAAP and (v) which
Liens are subordinated to the security interests granted under Section 3.1
pursuant to an Access Agreement (all of such Liens described in the foregoing
clauses (a) through (n) are called  “Permitted Liens”).
 
 
~14~

--------------------------------------------------------------------------------

 
5.8. Compliance with Laws.
 
(a) Each Loan Party is and will remain in compliance in all respects with all
laws, statutes, ordinances, rules and regulations applicable to it, except to
the extent that any such non-compliance, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.
 
(b) Without limiting the generality of the immediately preceding clause (a),
each Loan Party further agrees that it and each of its Subsidiaries is and will
remain in compliance in all material respects with all U.S. economic sanctions
laws, Executive Orders and implementing regulations as promulgated by the U.S.
Treasury Department's Office of Foreign Assets Control (“OFAC”), and all
applicable anti-money laundering and counter-terrorism financing provisions of
the Bank Secrecy Act and all regulations issued pursuant to it.  No Loan Party
nor any of its subsidiaries, affiliates or joint ventures (i) is a person or
entity designated by the U.S. Government on the list of the Specially Designated
Nationals and Blocked Persons (the “SDN List”) with which a U.S. person or
entity cannot deal with or otherwise engage in business transactions, (ii) is a
person or entity who is otherwise the target of U.S. economic sanctions laws
such that a U.S. person or entity cannot deal or otherwise engage in business
transactions with such person or entity; or (iii) is controlled by (including
without limitation by virtue of such person being a director or owning voting
shares or interests), or acts, directly or indirectly, for or on behalf of, any
person or entity on the SDN List or a foreign government that is the target of
U.S. economic sanctions prohibitions such that the entry into, or performance
under, this Agreement or any other Debt Document would be prohibited under U.S.
law.
 
(c) Each Loan Party and each of its Subsidiaries is in compliance with (i) the
Trading with the Enemy Act of 1917, Ch. 106, 40 Stat. 411, as amended, and each
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, (ii) the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001, P.L. 107-56, as amended, and (iii) other federal
or state laws relating to “know your customer” and anti-money laundering rules
and regulations.  No part of the proceeds of any Loan will be used directly or
indirectly for any payments to any government official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977.
 
(d) Each Loan Party has met the minimum funding requirements of the United
States Employee Retirement Income Security Act of 1974 (as amended, “ERISA”)
with respect to any employee benefit plans subject to ERISA.  No Loan Party is
an “investment company” or a company “controlled” by an “investment company”
within the meaning of the Investment Company Act of 1940.  No Loan Party is
engaged principally, or as one of the important activities, in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulations T, U and X of the Board of Governors of the Federal
Reserve System (the “Federal Reserve Board”).
 
5.9. Intellectual Property.  The Intellectual Property is and will remain free
and clear of all Liens, except for Permitted Liens described in clauses (b)(i),
(d) (to the extent consisting of software financed in connection with the
acquisition of related equipment) and (e) of Section 5.7.  No Loan Party has nor
will it enter into any other agreement or financing arrangement in which such
Loan Party has agreed that it will not grant a security interest or Lien in such
Loan Party’s Intellectual Property to any other party (other than agreements
with licensors that prohibit such Loan Party from encumbering or assigning the
license from such licensor or the Intellectual Property licensed from such
licensor, but only to the extent that such prohibition is not enforceable under
applicable law, including, without limitation, Sections 9-406, 9-407 and 9-408
of the UCC).  Except as disclosed in the Perfection Certificate and except as
disclosed to the Agent in writing after the Closing Date, as of the Closing Date
no Loan Party has any interest in, or title to any Intellectual Property that is
(i) a registered trademark, or a trademark for which an application has been
filed, (ii) a registered copyright, or a copyright for which an application has
been filed, or (iii) a registered patent or a patent application.  After the
occurrence of the IP Trigger Event and upon filing of the Intellectual Property
Security Agreements with the United States Patent and Trademark Office and the
United States Copyright Office, as applicable, and the filing of appropriate
financing statements, all action necessary or desirable to protect and perfect
Agent’s Lien on each Loan Party’s Intellectual Property that is registered or
for which an application has been filed shall have been duly taken.  Each Loan
Party owns or has rights to use all Intellectual Property material to the
conduct of its business as now conducted by it or proposed to be conducted by
it, without any actual or claimed infringement upon the rights of third parties.
 
 
~15~

--------------------------------------------------------------------------------

 
5.10. Solvency.  Both before and after giving effect to the Term Loan, the
transactions contemplated herein, and the payment and accrual of all transaction
costs in connection with the foregoing, each Loan Party is and will be
Solvent.  As used herein, “Solvent” means, with respect to a Loan Party on a
particular date, that on such date (a) the fair value of the property of such
Loan Party (including intangible assets and goodwill) is greater than the total
amount of liabilities, including contingent liabilities, of such Loan Party; (b)
the present fair salable value of the assets of such Loan Party is not less than
the amount that will be required to pay the probable liability of such Loan
Party on its debts as they become absolute and matured; (c) such Loan Party does
not intend to, and does not believe that it will, incur debts or liabilities
beyond such Loan Party’s ability to pay as such debts and liabilities mature;
(d) such Loan Party is not engaged in a business or transaction, and is not
about to engage in a business or transaction, for which such Loan Party’s
property would constitute an unreasonably small capital; and (e) such Loan Party
is not “insolvent” within the meaning of Section 101(32) of the United States
Bankruptcy Code (11 U.S.C. § 101, et. seq), as amended from time to time.  The
amount of contingent liabilities (such as litigation, guaranties and pension
plan liabilities) at any time shall be computed as the amount that, in light of
all the facts and circumstances existing at the time, represents the amount that
can be reasonably be expected to become an actual or matured liability.
 
5.11. Taxes; Pension.  All federal (and all material state and local) tax
returns, reports and statements, including information returns, required by any
governmental authority to be filed by each Loan Party and its Subsidiaries have
been filed with the appropriate governmental authority and all federal (and all
material state and local) taxes, levies, assessments and similar charges have
been paid prior to the date on which any fine, penalty, interest or late charge
may be added thereto for nonpayment thereof (or any such fine, penalty,
interest, late charge or loss has been paid), excluding taxes, levies,
assessments and similar charges or other amounts which are the subject of a
Permitted Contest.  Proper and accurate amounts have been withheld by each Loan
Party from its respective employees for all periods in compliance with
applicable laws and such withholdings have been timely paid to the respective
governmental authorities.  Each Loan Party has paid all amounts necessary to
fund all present pension, profit sharing and deferred compensation plans in
accordance with their terms, and no Loan Party has withdrawn from participation
in, or has permitted partial or complete termination of, or permitted the
occurrence of any other event with respect to, any such plan which could
reasonably be expected to result in any liability of a Loan Party, including any
liability to the Pension Benefit Guaranty Corporation or its successors or any
other governmental authority.
 
5.12. Full Disclosure.  Loan Parties hereby confirm that all of the information
disclosed on the Perfection Certificate is true, correct and complete as of the
date of this Agreement and as of the date of the Term Loan.  No representation,
warranty or other statement made by or on behalf of a Loan Party in any Debt
Document or any document delivered by any Loan Party in connection therewith
contains any untrue statement of a material fact or omits to state a material
fact necessary to make the statements contained therein, in light of the
circumstances under which they were made, not misleading, it being recognized by
Agent and Lenders that the projections and forecasts provided by Loan Parties in
good faith and based upon reasonable and stated assumptions are not to be viewed
as facts and that actual results during the period or periods covered by any
such projections and forecasts may differ from the projected or forecasted
results.
 
 
~16~

--------------------------------------------------------------------------------

 
5.13. Regulatory Compliance.  As of the Closing Date:
 
(a) Each Loan Party has all valid registrations from the U.S. Food and Drug
Administration (“FDA”) or other governmental authority required to conduct its
business as currently conducted.  To the knowledge of the Loan Parties, the FDA
is not considering limiting, suspending, or revoking such registrations or
changing the marketing classification or labeling of the products of the Loan
Parties.  To the knowledge of the Loan Parties, there is no false or misleading
information or significant omission in any product application or other
submission to the FDA or any comparable governmental authority with jurisdiction
over the Loan Parties.  The Loan Parties have fulfilled and performed their
obligations under each FDA registration, and no event has occurred or condition
or state of facts exists which would constitute a breach or default or would
cause revocation or termination of any such registration.  To the knowledge of
the Loan Parties, any third party that is a manufacturer or contractor for the
Loan Parties is in compliance with all registrations required by the FDA or
comparable governmental authority insofar as they pertain to the manufacture of
product components or products regulated as medical devices and marketed or
distributed by the Loan Parties.
 
(b) All products developed, manufactured, tested, distributed or marketed by or
on behalf of the Loan Parties that are subject to the jurisdiction of the FDA or
a comparable governmental authority with jurisdiction over the Loan Parties have
been and are being developed, tested, manufactured, distributed and marketed in
compliance with the FDA laws and regulations and all other applicable laws,
statutes, ordinances, rules and regulations (each a “Requirement of Law”),
except where the failure to do so could not reasonably be expected to result in
a Material Adverse Effect, including, without limitation, product approval, good
manufacturing practices, labeling, advertising, record-keeping, and adverse
event reporting, and have been and are being tested, investigated, distributed,
marketed, and sold in compliance therewith.
 
(c) The Loan Parties are not subject to any obligation arising under an
administrative or regulatory action, FDA inspection (other than any routine
inspection that is not related to any actual or potential violation of a
Requirement of Law), FDA warning letter, FDA notice of violation letter, or
other notice, response or commitment made to or with the FDA or any comparable
governmental authority with jurisdiction over the Loan Parties.  The Loan
Parties have made all notifications, submissions, and reports required by any
such obligation, and all such notifications, submissions and reports were true,
complete, and correct in all material respects as of the date of submission to
FDA or any comparable governmental authority.
 
(d) No product of the Loan Parties has been seized, withdrawn, recalled,
detained, or subject to a suspension of manufacturing ordered or conducted by
the FDA or comparable governmental authority with jurisdiction over the Loan
Parties, and there are no facts or circumstances reasonably likely to cause (i)
the seizure, denial, withdrawal, recall, detention, public health notification,
safety alert or suspension of manufacturing relating to any product of the Loan
Parties; (ii) a change in the labeling of any product; or (iii) a termination,
seizure or suspension of marketing of any product.  No proceedings in the United
States or any other jurisdiction seeking the withdrawal, recall, suspension,
import detention, or seizure of any product are pending or threatened against
the Loan Parties.
 
 
~17~

--------------------------------------------------------------------------------

 
(e) Other than pursuant to (1) Material Agreements described on Schedule B
hereto or (2) agreements that do not constitute Material Agreements, no Loan
Party has granted rights to develop, manufacture, produce, assemble, distribute,
license, market or sell its products to any other person nor is it bound by any
agreement that affects any Loan Party’s exclusive right to develop, manufacture,
produce, assemble, distribute, license, market or sell its products.
 
6.  
AFFIRMATIVE COVENANTS.

 
6.1. Good Standing.  Each Loan Party shall maintain its and each of its
Subsidiaries’ existence and good standing in its jurisdiction of organization
and maintain qualification in each jurisdiction in which the failure to so
qualify could reasonably be expected to have a Material Adverse Effect.  Each
Loan Party shall maintain, and shall cause each of its Subsidiaries to maintain,
in full force all licenses, approvals and agreements, the loss of which could
reasonably be expected to have a Material Adverse Effect.  “Subsidiary” means,
with respect to a Loan Party, any entity the management of which is, directly or
indirectly controlled by, or of which an aggregate of more than 50% of the
outstanding voting capital stock (or other voting equity interest) is, at the
time, owned or controlled, directly or indirectly by, such Loan Party or one or
more Subsidiaries of such Loan Party, and, unless the context otherwise requires
each reference to a Subsidiary herein shall be a reference to a Subsidiary of
Borrower.  For avoidance of doubt, Olympus-Cytori shall not be deemed to be a
Subsidiary of Borrower for so long as Borrower does not own or control, directly
or indirectly, more than 50% of the outstanding voting capital stock of
Olympus-Cytori.
 
6.2. Notice to Agent and Lenders.  Loan Parties shall provide Agent and Lenders
with (a) notice of any material change in the accuracy of the Perfection
Certificate or any of the representations and warranties provided in Section 5
above, promptly, but in any event within 5 Business Days, upon the occurrence of
any such change, (b) notice of the occurrence of any Default or Event of
Default, promptly (but in any event within 3 Business Days) after the date on
which any executive officer of a Loan Party obtains knowledge of the occurrence
of any such event, (c) copies of all statements, reports and notices made
available generally by any Loan Party to its security holders and notice of all
filings on forms 10K, 10Q and 8K filed with the SEC or any securities exchange
or governmental authority exercising a similar function, promptly, but in any
event within 5 Business Days of delivering or receiving such information to or
from such persons, (d) a report of any legal actions pending or threatened
against any Loan Party or any Subsidiary that could reasonably be expected to
result in damages or costs to any Loan Party or any Subsidiary of $250,000 or
more promptly, but in any event within 5 Business Days, upon receipt of notice
thereof, including without limitation any such legal actions alleging violations
of FDA Laws (as such term is defined in Section 6.11 below), (e) notice of any
new applications or registrations that any Loan Party has made or filed in
respect of any Intellectual Property or any material adverse change in status of
any outstanding application or registration within 20 Business Days of such
receipt of confirmation of the filing of such application or filing or receipt
of notice of such change in status, (f) notices of all material statements,
reports and notices delivered to or by a Loan Party in connection with any
Material Agreement promptly (but in any event within 5 Business Days) upon
receipt thereof, and copies of the same upon Agent’s request, (g) any notice
that the FDA or other similar governmental authority is limiting, suspending or
revoking any FDA registration, changing the market classification of any product
of the Loan Parties or changing the labeling of any product of the Loan Parties
(if such change in labeling would affect the marketability, marketing or
classification of such product), or considering any of the foregoing, (h) notice
that any Loan Party has become subject to any administrative or regulatory
action, FDA inspection (other than a routine inspection that is not related to
any actual or potential violation of a Requirement of Law), Form FDA 483
observation, FDA warning letter, FDA notice of violation letter, or other
material notice, response or commitment made to or with the FDA or any
comparable governmental authority, or notice that any product of any Loan Party
has been seized, withdrawn, recalled, detained, or subject to a suspension of
manufacturing, or the commencement of any proceedings in the United States or
any other jurisdiction seeking the withdrawal, recall, suspension, import
detention, or seizure of any product are pending or threatened against any Loan
Party, or (i) notice of the occurrence of the IP Trigger Event, promptly (but in
any event within 5 Business Days) after the date on which any executive officer
of a Loan Party obtains knowledge of the occurrence of the IP Trigger Event,
which notice shall be accompanied by a certificate from an authorized executive
officer from each Loan Party (i) acknowledging that the IP Trigger Event has
occurred, (ii) specifying the date the IP Trigger Event occurred, and (iii)
acknowledging that Agent may exercise any rights or remedies that Agent may have
under this Agreement with respect to the IP Trigger Event.
 
 
 
~18~

--------------------------------------------------------------------------------

 
6.3. Financial Statements.  If Borrower is a private company, it shall deliver
to Agent and Lenders (a) unaudited consolidated and, if available, consolidating
balance sheets, statements of operations and cash flow statements within 30 days
of each month end, in a form acceptable to Agent and Lenders and certified by
Borrower’s president, chief executive officer or chief financial officer, and
(b) its complete annual audited consolidated and, if available, consolidating
financial statements prepared under GAAP and certified by an independent
certified public accountant selected by Borrower and satisfactory to Agent and
Lenders within 120 days of the fiscal year end or, if sooner, at such time as
Borrower’s Board of Directors receives the certified audit.  If Borrower is a
publicly held company, it shall deliver to Agent and Lenders quarterly unaudited
consolidated and, if available, consolidating balance sheets, statements of
operations and cash flow statements and annual audited consolidated and, if
available, consolidating balance sheets, statements of operations and cash flow
statements, certified by a recognized firm of certified public accountants,
within 5 days after the statements are required to be provided to the SEC, and
if Agent requests, Borrower shall deliver to Agent and Lenders monthly unaudited
consolidated and, if available, consolidating balance sheets, statements of
operations and cash flow statements within 30 days after the end of each
month.  All such statements are to be prepared using GAAP (subject, in the case
of unaudited financial statements, to the absence of footnotes and normal year
end audit adjustments) and, if Borrower is a publicly held company, are to be in
compliance with applicable SEC requirements.  All financial statements delivered
pursuant to this Section 6.3 shall be accompanied by a compliance certificate,
signed by the chief financial officer of Borrower, in the form attached hereto
as Exhibit D, and a management discussion and analysis that includes a
comparison to budget for the respective fiscal period and a comparison of
performance for such fiscal period to the corresponding period in the prior
year.  Borrower shall deliver to Agent and Lenders (i) as soon as available and
in any event not later than 45 days after the end of each fiscal year of
Borrower, an annual operating plan for Borrower, on a consolidated and, if
available, consolidating basis, approved by the Board of Directors of Borrower,
for the current fiscal year, in form and substance approved by the Board of
Directors of Borrower and (ii) such budgets, sales projections, or other
financial information as Agent or any Lender may reasonably request from time to
time generally prepared by Borrower in the ordinary course of business.  All
financial statements delivered pursuant to this Section 6.3 shall be accompanied
by copies of the bank statements for each deposit account and securities account
maintained by any Loan Party as of the most recently ended calendar month.
 
6.4. Insurance. Each Loan Party, at its expense, shall maintain, and shall cause
each Subsidiary to maintain, insurance (including, without limitation,
comprehensive general liability, hazard, and business interruption insurance)
with respect to all of its properties and businesses (including, the
Collateral), in such amounts and covering such risks as is carried generally in
accordance with sound business practice by companies in similar businesses
similarly situated and in any event with deductible amounts, insurers and
policies that shall be reasonably acceptable to Agent.  Borrower shall deliver
to Agent certificates of insurance evidencing such coverage, together with
endorsements to such policies naming Agent as a lender loss payee or additional
insured, as appropriate, in form and substance satisfactory to Agent.  Each
policy shall provide that coverage may not be canceled or altered by the insurer
except upon 30 days  prior written notice to Agent and shall not be subject to
co-insurance.  Each Loan Party appoints Agent as its attorney-in-fact to make,
settle and adjust all claims under and decisions with respect to such Loan
Party’s policies of insurance, and to receive payment of and execute or endorse
all documents, checks or drafts in connection with insurance payments. Agent
shall not act as such Loan Party’s attorney-in-fact unless an Event of Default
has occurred and is continuing.  The appointment of Agent as such Loan Party’s
attorney in fact is a power coupled with an interest and is irrevocable until
all of the Obligations are indefeasibly paid in full. Proceeds of insurance
shall be applied, at the option of Agent, to repair or replace the Collateral or
to reduce any of the Obligations if (a) such proceeds are received at any time
that a Default or an Event of Default has occurred and is continuing or (b) no
Default or Event of Default has occurred and is continuing at the time such
proceeds are received but such proceeds exceed in the aggregate $250,000 in any
calendar year.
 
 
~19~

--------------------------------------------------------------------------------

 
6.5. Taxes.  Each Loan Party shall, and shall cause each Subsidiary to, timely
file all federal (and all material state and local) tax reports and pay and
discharge all federal (and all material state and local) taxes, assessments and
governmental charges or levies imposed upon it, or its income or profits or upon
its properties or any part thereof, before the same shall be in default and
before the date on which penalties attach thereto, except to the extent such
taxes, assessments and governmental charges or levies are the subject of a
Permitted Contest.
 
6.6. Agreement with Landlord/Bailee.  Unless otherwise agreed to by the Agent in
writing, and except with respect to Permitted Locations (as defined below), each
Loan Party shall obtain and maintain such Access Agreement(s) with respect to
any Collateral Location as Agent may require.  The parties hereto hereby agree
that Agent shall require, and Borrower shall deliver on or before August 15,
2010, a fully executed Access Agreement for the leased location of the Borrower
located at 3020 Callan Rd, San Diego, California 92121.  With respect to
Collateral Locations (other than locations of the type described in clauses (ii)
and (iii) of the definition of Permitted Location below) for which the Loan
Parties have not delivered a fully executed Access Agreement to Agent, upon
Agent’s request Borrower shall deliver to Agent evidence in form reasonably
satisfactory to Agent that rental payments owing by any Loan Party were made and
a certification that no default or event of default exists under such Loan
Party’s the lease or leases for such Collateral Locations.  Notwithstanding
anything in this Agreement to the contrary, the failure to obtain a fully
executed Access Agreement with respect to a Collateral Location shall not
constitute a Default or Event of Default hereunder. As used herein, “Permitted
Locations” means the following locations: (i) facilities located outside of the
United States at which a Loan Party maintains Celution Systems (as defined
below) in such Loan Party’s ordinary course of business, (ii) locations where
Celution Systems may be temporarily located by a Loan Party for use in clinical
trials by an unaffiliated third party in such Loan Party’s ordinary course of
business, (iii) locations where Celution Systems may be temporarily located by a
Loan Party with physicians and other health care providers for demonstration,
testing and product development purposes or for general commercial use
(including on a lease or placement basis) in such Loan Party’s ordinary course
of business, (iv) locations where Collateral may be temporarily located by a
Loan Party for maintenance or repair in such Loan Party’s ordinary course of
business (provided, that with respect to the locations described in the
immediately preceding clauses (i) through and including (iv), the book value of
all Collateral at such locations shall at no time be greater than $200,000 per
location or $750,000 in the aggregate), and (v) the Loan Parties’ bonded
warehouse known as FICHTNER Medizintechnik located in Hohenstein, Germany (the
“Bonded Warehouse”), provided, that the book value of all the Collateral located
at the Bonded Warehouse shall at no time be greater than $500,000.  As used
herein, “Celution Systems” means the family of products (600, 700, 800, 900/MB &
next generation Celution device), which processes patients’ cells at the bedside
in real time separating a therapeutic dose of stem and regenerative cells from a
patient’s own fat tissue, including a central processing device, a related
single-use consumable used for each patient specific procedure, and supportive
procedural components.
 
 
~20~

--------------------------------------------------------------------------------

 
6.7. Protection of Intellectual Property.  Each Loan Party shall take all
necessary actions to: (a) protect, defend and maintain the validity and
enforceability of its Intellectual Property to the extent material to the
conduct of its business now conducted by it or proposed to be conducted by it,
(b) promptly advise Agent and Lenders in writing of material infringements of
its Intellectual Property and, should the Intellectual Property be material to
such Loan Party’s business, take all appropriate actions to enforce its rights
in its Intellectual Property against infringement, misappropriation or dilution
and to recover any and all damages for such infringement, misappropriation or
dilution, (c) not allow any Intellectual Property material to such Loan Party’s
business to be abandoned, forfeited or dedicated to the public without Agent’s
written consent, except that a Loan Party may abandon or forfeit registrations
with respect to such Intellectual Property in jurisdictions outside the United
States where, in the good faith business judgment of Borrower’s board of
directors, the value of the registrations of such Intellectual Property is
outweighed by the cost of maintaining such registrations in such jurisdiction,
and (d) notify Agent promptly, but in any event within 10 Business Days, if it
knows or has reason to know that any application or registration relating to any
patent, trademark or copyright (now or hereafter existing) material to its
business may become abandoned or dedicated, or if any adverse determination or
development (including the institution of, or any such determination or
development in, any proceeding in the United States Patent and Trademark Office,
the United States Copyright Office or any court) regarding such Loan Party’s
ownership of any Intellectual Property material to its business, its right to
register the same, or to keep and maintain the same.  Each Loan Party shall
remain liable under each of its Intellectual Property licenses pursuant to which
it is a licensee (“Licenses”) to observe and perform all of the conditions and
obligations to be observed and performed by it thereunder, to the extent that
such License is material to the Loan Parties’ business.  None of Agent or any
Lender shall have any obligation or liability under any such License by reason
of or arising out of this Agreement, the granting of a Lien, if any, in such
License or the receipt by Agent (on behalf of itself and Lenders) of any payment
relating to any such License.  None of Agent or any Lender shall be required or
obligated in any manner to perform or fulfill any of the obligations of any Loan
Party under or pursuant to any License, or to make any payment, or to make any
inquiry as to the nature or the sufficiency of any payment received by it or the
sufficiency of any performance by any party under any License, or to present or
file any claims, or to take any action to collect or enforce any performance or
the payment of any amounts which may have been assigned to it or which it may be
entitled at any time or times.
 
6.8. Special Collateral Covenants.
 
(a) Each Loan Party shall remain in possession of its respective Collateral
solely at (1) the location(s) specified on the Perfection Certificate, (2)
Permitted Locations and (3) locations where portable goods of a deminimis nature
(such as laptops, phones and other similar equipment) may be located with
employees or consultants of a Loan Party in such Loan Party’s ordinary course of
business; except that Agent, on behalf of itself and Lenders, shall have the
right to possess (i) any chattel paper or instrument that constitutes a part of
the Collateral, (ii) any other Collateral in which Agent’s security interest (on
behalf of itself and Lenders) may be perfected only by possession and (iii) any
Collateral after the occurrence of an Event of Default in accordance with this
Agreement and the other Debt Documents.  
 
(b) Each Loan Party shall (i) use the Collateral only in its trade or business,
(ii) maintain all of the Collateral in good operating order and repair, normal
wear and tear excepted, and (iii) use and maintain the Collateral only in
compliance with manufacturers’ recommendations or prudent industry practices and
all applicable laws, except where a failure to do so could not reasonably be
expected to have a Material Adverse Effect.
 
(c) Agent and Lenders do not authorize and each Loan Party agrees it shall not
(i) part with possession of any of the Collateral (except in accordance with
Section 6.8(a) above, to Agent (on behalf of itself and Lenders), or for a
Permitted Disposition), or (ii) remove any of the Collateral from the
continental United States except as provided in clauses (i) through (v) of the
definition of “Permitted Locations” in Section 6.6.
 
 
~21~

--------------------------------------------------------------------------------

 
(d) Each Loan Party shall pay promptly when due all federal (and all material
state and local) taxes, license fees, assessments and public and private charges
levied or assessed on any of the Collateral, on its use, or on this Agreement or
any of the other Debt Documents, other than in connection with a Permitted
Contest.  At its option, Agent may, after good faith consultation with Borrower
(unless a Default or an Event of Default has occurred and is continuing),
discharge taxes, Liens, security interests or other encumbrances at any time
levied or placed on the Collateral and may pay for the maintenance, insurance
and preservation of the Collateral and effect compliance with the terms of this
Agreement or any of the other Debt Documents.  Each Loan Party agrees to
reimburse Agent, on demand, all costs and expenses incurred by Agent in
connection with such payment or performance and agrees that such reimbursement
obligation shall constitute Obligations.
 
(e) Each Loan Party shall, at all times, keep accurate and complete records of
the Collateral.
 
(f) Each Loan Party agrees and acknowledges that any third person who may at any
time possess all or any portion of the Collateral shall be deemed to hold, and
shall hold, the Collateral as the agent of, and as pledge holder for, Agent (on
behalf of itself and Lenders). Agent may at any time give notice to any third
person described in the preceding sentence that such third person is holding the
Collateral as the agent of, and as pledge holder for, Agent (on behalf of itself
and Lenders).
 
(g) Each Loan Party shall, during normal business hours, and in the absence of a
Default or an Event of Default, upon one Business Day’s prior notice, as
frequently as Agent determines to be appropriate: (i) provide Agent (who may be
accompanied by representatives of any Lender) and any of its officers, employees
and agents access to the properties, facilities, advisors and employees
(including officers) of each Loan Party and to the Collateral, (ii) permit Agent
(who may be accompanied by representatives of any Lender), and any of its
officers, employees and agents, to inspect, audit and make extracts from any
Loan Party’s books and records (or at the request of Agent, deliver true and
correct copies of such books and records to Agent), and (iii) permit Agent (who
may be accompanied by representatives of any Lender), and its officers,
employees and agents, to inspect, audit, appraise, review, evaluate and make
test verifications and counts of the Collateral of any Loan Party; provided,
however, that absent the occurrence and continuance of a Default or Event of
Default, Borrower shall only be obligated to reimburse Agent for costs and
expenses under Section 10.5 with respect to four (4) such inspections and audits
during any calendar year.  Upon Agent’s request, each Loan Party will promptly
notify Agent in writing of the location of any Collateral (excluding the
portable goods of a deminimis nature described in Section 6.8(a)(3)).  If a
Default or Event of Default has occurred and is continuing or if access is
necessary to preserve or protect the Collateral as determined by Agent, each
such Loan Party shall provide such access to Agent and to each Lender at all
times and without advance notice.  Each Loan Party shall make available to
Agent, each Lender and their auditors or counsel, as quickly as is possible
under the circumstances, originals or copies of all books and records that Agent
or such Lender may reasonably request.  Notwithstanding any other provision of
this Agreement or any other Debt Document, so long as no Default or Event of
Default then exists, each Loan Party shall have the right to deny or restrict
the Agent, the Lenders and their respective representatives, access to highly
confidential and proprietary scientific data and specifications, in each case,
solely to the extent pertaining to Celution Systems.
 
 
~22~

--------------------------------------------------------------------------------

 
6.9. [Reserved].  
 
6.10.  Further Assurances.  Each Loan Party shall, upon request of Agent,
furnish to Agent such further information, execute and deliver to Agent such
documents and instruments (including, without limitation, UCC financing
statements) and shall do such other acts and things as Agent may at any time
reasonably request relating to the perfection or protection of the security
interest created by this Agreement or for the purpose of carrying out the intent
of this Agreement and the other Debt Documents.
 
6.11. Compliance with Law.  Each Loan Party shall comply with all applicable
statutes, rules, regulations, standards, guidelines, policies and orders
administered or issued by any governmental authority having jurisdiction over it
or its business, except where the failure to comply would not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.  Further, each Loan Party shall comply with all applicable statutes,
rules, regulations, standards, guidelines, policies and orders administered or
issued by the FDA (“FDA Laws”) or any comparable governmental authority with
jurisdiction over the Loan Parties, except where the failure to comply would not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.  All products developed, manufactured, tested,
distributed or marketed by or on behalf of the Loan Parties that are subject to
the jurisdiction of the FDA or comparable governmental authority with
jurisdiction over the Loan Parties shall be developed, tested, manufactured,
distributed and marketed in compliance with the FDA Laws and all other
Requirements of Law, except where the failure to comply would not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect, including, without limitation, product approval, good manufacturing
practices, labeling, advertising, record-keeping, and adverse event reporting,
and have been and are being tested, investigated, distributed, marketed, and
sold in compliance with FDA Laws and all other Requirements of Law, except where
the failure to comply would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.
 
7.  
NEGATIVE COVENANTS

 
7.1. Liens.  No Loan Party shall, and no Loan Party shall permit any of its
Subsidiaries to, (a) create, incur, assume or permit to exist any Lien on any
Collateral or any Intellectual Property, except Permitted Liens, (b) create,
incur, assume or permit to exist any Lien on any Intellectual Property, except
for Liens permitted pursuant to the first sentence of Section 5.9, or (c) become
a party to any agreement that would prohibit the granting of a security interest
or Lien in such Loan Party’s Collateral or Intellectual Property to Agent (other
than agreements with licensors or, to the extent permitted under Section 7.3(c),
agreements with licensees, that prohibit such Loan Party or Subsidiary from
encumbering or assigning the license from such licensor or to such licensee (or
the Intellectual Property licensed from such licensor or licensed to such
licensee), but only to the extent that such prohibition is not enforceable under
applicable law, including, without limitation, Sections 9-406, 9-407 and 9-408
of the UCC).
 
7.2. Indebtedness. No Loan Party shall, and no Loan Party shall permit any of
its Subsidiaries to, directly or indirectly create, incur, assume, permit to
exist, guarantee or otherwise become or remain directly or indirectly liable
with respect to, any Indebtedness (as hereinafter defined), except for (a) the
Obligations, (b) Indebtedness existing on the date hereof and set forth on
Schedule B to this Agreement, (c) Indebtedness consisting of capitalized lease
obligations and purchase money Indebtedness, in each case incurred by Borrower
or any of its Subsidiaries to finance the acquisition, repair, improvement or
construction of fixed or capital assets of such person, provided that (i) the
aggregate outstanding principal amount of all such Indebtedness does not exceed
$250,000 at any time and (ii) the principal amount of such Indebtedness does not
exceed the lower of the cost or fair market value (plus taxes, shipping and
installation expenses) of the property so acquired or built or of such repairs
or improvements financed with such Indebtedness (each measured at the time of
such acquisition, repair, improvement or construction is made),
 
 
 
~23~

--------------------------------------------------------------------------------

 
 
(d) obligations under any foreign exchange contract, currency swap agreement,
interest rate swap, cap or collar agreement or other similar agreement or
arrangement entered into by a Loan Party in the ordinary course of business and
designed to alter the risks arising from fluctuations in currency values or
interest rates, but not for speculative purposes, (e) guaranties by one or more
Loan Parties of obligations or liabilities of other Loan Parties, so long as no
Default or Event of Default would occur either before or after giving effect to
any such guaranty, (f) Indebtedness incurred by Foreign Subsidiaries from third
party financial institutions in an aggregate amount not in excess of $250,000;
(g) Indebtedness consisting of SVB Cash Management Obligations owing by Borrower
to Silicon Valley Bank in an amount not to exceed $250,000 in the aggregate at
any time; (h) Indebtedness consisting of Wells Fargo L/C Obligations owing by
Borrower to Wells Fargo Bank, N.A. in an amount not to exceed $350,000 in the
aggregate at any time, and (i) Indebtedness owing by any Loan Party to another
Loan Party, provided that (i) each Loan Party shall have executed and delivered
to each other Loan Party a demand note (each, an “Intercompany Note”) to
evidence such intercompany loans or advances owing at any time by each Loan
Party to the other Loan Parties, which Intercompany Note shall be in form and
substance reasonably satisfactory to Agent and shall be pledged and delivered to
Agent pursuant to the Pledge Agreement as additional Collateral for the
Obligations, (ii) any and all Indebtedness of any Loan Party to another Loan
Party shall be subordinated to the Obligations pursuant to the subordination
terms set forth in each Intercompany Note, and (iii) no Default or Event of
Default would occur either before or after giving effect to any such
Indebtedness. The term “Indebtedness” means, with respect to any person, at any
date, without duplication, (i) all obligations of such person for borrowed
money, (ii) all obligations of such person evidenced by bonds, debentures, notes
or other similar instruments, or upon which interest payments are customarily
made, (iii) all obligations of such person to pay the deferred purchase price of
property or services, but excluding obligations to trade creditors incurred in
the ordinary course of business and not past due by more than 90 days,  (iv) all
capital lease obligations of such person, (v) the principal balance outstanding
under any synthetic lease, tax retention operating lease, off-balance sheet loan
or similar off-balance sheet financing product, (vi) all obligations of such
person to purchase securities (or other property) which arise out of or in
connection with the issuance or sale of the same or substantially similar
securities (or property), (vii) all contingent or non-contingent obligations of
such person to reimburse any bank or other person in respect of amounts paid
under a letter of credit or similar instrument, (viii) all equity securities of
such person subject to repurchase or redemption otherwise than at the sole
option of such person, (ix) all “earnouts” and similar payment obligations of
such person, (x) all indebtedness secured by a Lien on any asset of such person,
whether or not such indebtedness is otherwise an obligation of such person, (xi)
all obligations of such person under any foreign exchange contract, currency
swap agreement, interest rate swap, cap or collar agreement or other similar
agreement or arrangement designed to alter the risks of that person arising from
fluctuations in currency values or interest rates, in each case whether
contingent or matured, and (xii) all obligations or liabilities of others
guaranteed by such person.
 
7.3. Dispositions.  No Loan Party shall, and no Loan Party shall permit any of
its Subsidiaries to, convey, sell, rent, lease, sublease, mortgage, license,
transfer or otherwise dispose of (collectively, “Transfer”) any of the
Collateral or any Intellectual Property, except for the following (collectively,
“Permitted Dispositions”): (a) sales of inventory in the ordinary course of
business; (b) dispositions by a Loan Party or any of its Subsidiaries of
tangible assets that are no longer used or useful in the business of such Loan
Party or Subsidiary for cash and fair value so long as (i) no Default or Event
of Default exists at the time of such disposition or would be caused after
giving effect thereto and (ii) the fair market value of all such assets disposed
of does not exceed $75,000 in any calendar year; (c) non-exclusive and exclusive
licenses for the use of any Loan Party’s Intellectual Property in the ordinary
course of business, so long as, with respect to each such license, (i) no
Default or Event of Default exists at the time of such Transfer, (ii) the
license constitutes an arms-length transaction in the ordinary course of
business (and in the case of an exclusive license, made in connection with a
bona fide corporate collaboration, distribution agreement or similar arrangement
in the ordinary course of business) and the terms of which, on their
 
 
~24~

--------------------------------------------------------------------------------

 
 
face, do not provide for a sale or assignment of any Intellectual Property,
(iii) except with respect to distribution agreements limited to a discrete
geographical area and for a term of less than five years that are entered into
in the ordinary course of business, the applicable Loan Party delivers five (5)
Business Days prior written notice and a brief summary of the terms of the
license to Agent, (iv) upon the request of Agent or any Lender, the applicable
Loan Party delivers to Agent copies of the final executed licensing documents in
connection with the license promptly upon consummation of the license (provided
that the applicable Loan Party shall use commercially reasonable efforts to
ensure that the confidentiality provisions of such licensing documentation
permit the applicable Loan Party to deliver such documents to Agent, and if the
applicable Loan Party fails to obtain such permission, the applicable Loan Party
shall deliver to Agent and Lenders such licensing documentation redacted only to
the extent necessary to comply with such confidentiality restrictions), and (v)
all royalties, milestone payments or other proceeds arising from the licensing
agreement are paid to a deposit account that is governed by an Account Control
Agreement; (d) licenses of Intellectual Property either (i) permitted under
Section 7.7(c)(vii) or (ii) pursuant to the terms and conditions of the Olympus
Agreements as they existed on the “Closing Date” (as defined in the Original
Loan Agreement); (e) leases and placements of Celution Systems to physicians or
other health care providers in accordance with clause (iii) of Section 6.6; and
(f) the sale by Borrower of all or substantially all of the assets related to
the SurgiWrap Thin Film business, so long as, with respect to such sale of
assets, (i) no Default or Event of Default exists at the time of such sale, (ii)
such sale constitutes an arms-length transaction with a non-affiliate, (iii)
Borrower delivers to Agent copies of the final executed sale agreement upon
consummation of the sale, (iv) Borrower shall receive net cash proceeds of at
least $1,000,000 from such sale and (v) all such cash proceeds are paid to a
deposit account that is governed by an Account Control Agreement.
 
7.4. Change in Name, Location or Executive Office; Change in Business; Change in
Fiscal Year.  No Loan Party shall, and no Loan Party shall permit any of its
Subsidiaries to, (a) change its name or its state of organization without the
prior written consent of Agent (such consent not to be unreasonably withheld),
(b) relocate its chief executive office without 30 days prior written
notification to Agent, (c) engage in any business other than or reasonably
related or incidental to the businesses currently engaged in by the Loan Parties
and their Subsidiaries, (d) cease to conduct business substantially in the
manner conducted by the Loan Parties and their Subsidiaries as of the date of
this Agreement or (e) change its fiscal year end.
 
7.5. Mergers or Acquisitions.  No Loan Party shall merge or consolidate, and no
Loan Party shall permit any of its Subsidiaries to merge or consolidate, with or
into any other person or entity (other than mergers of a Subsidiary into a Loan
Party in which such Loan Party is the surviving entity, or mergers of a Loan
Party (other than Borrower) into another Loan Party) or acquire, or permit any
of its Subsidiaries to acquire, all or substantially all of the capital stock or
property of another person or entity or all or substantially all of the assets
constituting any line of business, division, branch, operating division or other
unit operation of another person or entity.  Notwithstanding the foregoing,
Borrower may acquire all or substantially all of the assets or stock of another
business entity (such business entity, the “Target”) so long as (a) Agent and
each Lender shall receive at least twenty (20) Business Days’ prior written
notice of such proposed acquisition, which notice shall include a reasonably
detailed description of such proposed acquisition; (b) such acquisition shall
only involve assets located in the United States and comprise a business, or
those assets of a business, substantially of the type engaged in by Borrower or
its Subsidiaries and which business would not subject Agent or any Lender to
regulatory or third party approvals in connection with the exercise of its
rights and remedies under this Agreement or any other Debt Documents other than
approvals applicable to the exercise of such rights and remedies with respect to
Borrower prior to such acquisition; (c) such acquisition shall be consensual and
shall have been approved by Target’s board of directors or similar governing
body (as applicable); (d) the purchase price paid and/or payable in cash or
other property (other than capital stock) in connection with all acquisitions
(including all transaction costs and all Indebtedness, liabilities and
contingent obligations incurred or
 
 
 
~25~

--------------------------------------------------------------------------------

 
 assumed in connection therewith or otherwise reflected in a consolidated
balance sheet of Borrower and Target) shall not exceed $1,000,000 during the
term of this Agreement; (e) with respect to an acquisition paid for in whole or
in part with capital stock, such acquisition shall not result in any decrease in
the Tangible Net Worth (as defined below) of the Loan Parties; (f) the business
and assets acquired in such acquisition shall be free and clear of all Liens
(other than Permitted Liens); (g) at or prior to the closing of any acquisition,
Agent will be granted a first priority perfected Lien (subject to Permitted
Liens), for the ratable benefit of Agent and Lenders, in all assets or stock
acquired pursuant thereto and Borrower shall have executed such documents and
taken such actions as may be required by Agent in connection therewith; (h) at
the time of such acquisition and after giving effect thereto, no Default or
Event of Default has occurred and is continuing; and (i) immediately after the
consummation of such acquisition and after giving effect thereto, Borrower shall
have unrestricted balance sheet cash and Cash Equivalents in one or more deposit
accounts or securities accounts over which Agent has obtained control under
Section 7.10 of not less than the product of (x) negative twelve (-12) times (y)
the Cash Burn Amount (as such term is defined in Section 7.12 below) based on
pro forma financial statements that are delivered to and approved by Agent and
the Lenders.  “Tangible Net Worth” means, on any date, the consolidated total
assets of the Loan Parties and their Subsidiaries minus, (x) any amounts
attributable to (1) goodwill, (2) intangible items such as unamortized debt
discount and expense, patents, trade and service marks and names, copyrights and
research and development expenses except prepaid expenses, and (3) reserves not
already deducted from assets, and (y) the obligations that should, under GAAP,
be classified as liabilities on Borrower’s consolidated balance sheet, including
all Indebtedness.
 
7.6. Restricted Payments.  No Loan Party shall, and no Loan Party shall permit
any of its Subsidiaries to, (a) declare or pay any dividends (other than the
payment of dividends to Borrower and the payment of dividends of a Subsidiary of
a Loan Party (other than Borrower) to such Loan Party) or make any other
distribution or payment on account of or redeem, retire, defease or purchase any
of its capital stock (including without limitation any repurchase of any shares
of Olympus-Cytori, whether pursuant to Section 8.3 of the Shareholders Agreement
or otherwise), (b) purchase, redeem, defease or prepay any principal of,
premium, if any, interest or other amount payable in respect of any Indebtedness
prior to its scheduled maturity, (c) make any payment in respect of management
fees or consulting fees (or similar fees) to any equityholder or other affiliate
of Borrower, or (d) be a party to or bound by an agreement that restricts a
Subsidiary from paying dividends or otherwise distributing property to Borrower;
provided, however, the foregoing shall not restrict: (i) the declaration or
payment of dividends, or the making of distributions, payable solely in
Borrower’s capital stock, (ii) the conversion of debt securities into capital
stock, or (iii) the issuance of capital stock upon the exercise or conversion of
warrants or options.
 
7.7. Investments.  No Loan Party shall, and no Loan Party shall permit any of
its Subsidiaries to, directly or indirectly (a) acquire or own, or make any
loan, advance or capital contribution or other investment in (an “Investment”)
in or to any person or entity, including any Subsidiary, (b) acquire or create
any Subsidiary (other than (i) the creation of Foreign Subsidiaries to be
established in India, Argentina and Brazil for the sales, marketing and
distribution of the Loan Parties’ products in each of those countries and (ii)
the acquisition or creation of a Subsidiary in connection with an acquisition
permitted under the terms and conditions of Section 7.5, provided that in each
of the foregoing clauses (i) and (ii) the shares of such acquired or created
Subsidiary shall be pledged to Agent in the manner set forth in Section 4.1(o)
through the execution of an amendment or supplement to the Pledge Agreement), or
(c) engage in any joint venture or partnership with any other person or entity,
in each case, other than (in the case of clauses (a), (b) and (c) of this
Section 7.7): (i) Investments existing on the date hereof and set forth on
Schedule B to this Agreement, (ii) Investments in cash and Cash Equivalents (as
defined below), (iii) cash Investments by Borrower in Olympus-Cytori in an
aggregate amount in any calendar year not to exceed $350,000 for the purpose
paying operating expenses of Olympus-Cytori in the ordinary course of its
business, (iv) Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments
 
 
~26~

--------------------------------------------------------------------------------

 
 
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors to the extent reasonably necessary in order to prevent
or limit loss, (v) acquisitions permitted under the terms and conditions of
Section 7.5, (vi) Investments by a Loan Party in any other Loan Party;
(vi) loans or advances to employees of Borrower or any of its Subsidiaries to
finance travel, entertainment and relocation expenses and other ordinary
business purposes in the ordinary course of business as presently conducted,
provided that the aggregate outstanding principal amount of all loans and
advances permitted pursuant to this clause (vi) shall not exceed $250,000 at any
time, (vii) Investments in joint ventures or strategic alliances in the ordinary
course of the Loan Parties’ business consisting of the licensing of technology
(such license to be made in accordance with the terms and conditions of clause
(c) of Section 7.3), the development of technology or the providing of support,
provided that (I) any cash Investments by the Loan Parties do not exceed
$250,000 in the aggregate in any fiscal year and (II) no Default or Event of
Default exists at the time of such Investment or would be caused after giving
effect thereto, (viii) Investments pursuant to Borrower’s investment policy
attached hereto as Exhibit G (but not any changes to such policy unless approved
by Agent and the Requisite Lenders), and (ix) leases and placements of Celution
Systems to physicians or other health care providers in accordance with Section
6.6(iii) (collectively, the “Permitted Investments”).  The term “Cash
Equivalents” means (v) any readily-marketable securities (i) issued by, or
directly, unconditionally and fully guaranteed or insured by the United States
federal government or (ii) issued by any agency of the United States federal
government the obligations of which are fully backed by the full faith and
credit of the United States federal government, (w) any readily-marketable
direct obligations issued by any other agency of the United States federal
government, any state of the United States or any political subdivision of any
such state or any public instrumentality thereof, in each case having a rating
of at least “A-1” from S&P or at least “P-1” from Moody’s, (x) any commercial
paper rated at least “A-1” by S&P or “P-1” by Moody’s and issued by any entity
organized under the laws of any state of the United States, (y) any U.S.
dollar-denominated time deposit, insured certificate of deposit, overnight bank
deposit or bankers’ acceptance issued or accepted by (i) Agent or (ii) any
commercial bank that is (A) organized under the laws of the United States, any
state thereof or the District of Columbia, (B) “adequately capitalized” (as
defined in the regulations of its primary federal banking regulators) and (C)
has Tier 1 capital (as defined in such regulations) in excess of $250,000,000 or
(z) shares of any United States money market fund that (i) has substantially all
of its assets invested continuously in the types of investments referred to in
clause (v), (w), (x) or (y) above with maturities as set forth in the proviso
below, (ii) has net assets in excess of $500,000,000 and (iii) has obtained from
either S&P or Moody’s the highest rating obtainable for money market funds in
the United States; provided, however, that the maturities of all obligations
specified in any of clauses (v), (w), (x) and (y) above shall not exceed 365
days.  For the avoidance of doubt, “Cash Equivalents” does not include (and each
Loan Party is prohibited from purchasing or purchasing participations in) any
auction rate securities or other corporate or municipal bonds with a long-term
nominal maturity for which the interest rate is reset through a Dutch auction.
 
7.8. Transactions with Affiliates.  No Loan Party shall, and no Loan Party shall
permit any of its Subsidiaries to, directly or indirectly enter into or permit
to exist any transaction with any Affiliate (as defined below) of a Loan Party
or any Subsidiary of a Loan Party except for (a) sales of equity securities of
Borrower in bona fide equity financings for the purpose of raising capital; (b)
Investments by a Loan Party in its Subsidiaries to the extent permitted under
Section 7.7; (c) transactions among Loan Parties; and (d) transactions that are
in the ordinary course of such Loan Party’s or such Subsidiary’s business, upon
fair and reasonable terms that are no more favorable to such Affiliate than
would be obtained in an arm’s length transaction.  As used herein, “Affiliate”
means, with respect to a Loan Party or any Subsidiary of a Loan Party, (i) each
person that, directly or indirectly, owns or controls 5% or more of the stock or
membership interests having ordinary voting power in the election of directors
or managers of such Loan Party or such Subsidiary, and (ii) each person that
controls, is controlled by or is under common control with such Loan Party or
such Subsidiary.
 
 
~27~

--------------------------------------------------------------------------------

 
7.9. Compliance.  No Loan Party shall, and no Loan Party shall permit any of its
Subsidiaries to, (a) fail to comply with the laws and regulations described in
clauses (b) or (c) of Section 5.8 herein, (b) use any portion of the Term Loan
to purchase or carry margin stock (within the meaning of Regulation U of the
Federal Reserve Board) or (c) fail to comply in any material respect with, or
violate in any material respect any other law or regulation applicable to it.
 
7.10.  Deposit Accounts and Securities Accounts.  No Loan Party shall directly
or indirectly maintain or establish any deposit account or securities account,
unless Agent, the applicable Loan Party or Loan Parties and the depository
institution or securities intermediary at which the account is or will be
maintained enter into a deposit account control agreement or securities account
control agreement, as the case may be, in form and substance satisfactory to
Agent (an “Account Control Agreement”) (which agreement shall provide, among
other things, that (i) such depository institution or securities intermediary
has no rights of setoff or recoupment or any other claim against such deposit or
securities account (except as agreed to by Agent), other than for payment of its
service fees and other charges directly related to the administration of such
account and for returned checks or other items of payment, and (ii) such
depository institution or securities intermediary shall comply with all
instructions of Agent without further consent of such Loan Party or Loan
Parties, as applicable, including, without limitation, an instruction by Agent
to comply exclusively with instructions of the Agent with respect to such
account (such notice, a “Notice of Exclusive Control”)), prior to or
concurrently with the establishment of such deposit account or securities
account (or in the case of any such deposit account or securities account
maintained as of the date hereof, on or before the Closing Date).  Agent may
only give a Notice of Exclusive Control with respect to any deposit account or
securities account at any time at which an Event of Default has occurred and is
continuing.  Notwithstanding the provisions of this Section 7.10, Borrower shall
designate one or more dedicated deposit accounts to be used exclusively for
payroll or withholding tax purposes, and such dedicated deposit accounts, and
such deposit accounts pledged to support the SVB Certificate of Deposit
described in clause (l) of Section 5.7 and the Wells Fargo Certificate of
Deposit described in clause (m) of Section 5.7 shall not be subject to any
Account Control Agreement.  On or before the date that is thirty (30) days after
the Closing Date and so long as Silicon Valley Bank is a Lender under this
Agreement, each Loan Party shall maintain its primary deposit accounts and
securities accounts with Silicon Valley Bank (which deposit accounts and
securities accounts shall be subject to the provisions of this Section 7.10),
and not less than 85% of the cash and Cash Equivalents of the Loan Parties
required to be maintained under Section 7.12 at any time shall be maintained in
one or more deposit accounts and securities accounts of the Loan Parties with
Silicon Valley Bank.
 
7.11. Amendments to Other Agreements.  No Loan Party shall amend, modify or
waive any provision of (a) any Material Agreement or (b) any of such Loan
Party’s organizational documents, in each case, without the prior written
consent of Agent and the Requisite Lenders unless the net effect of such
amendment, modification or waiver is not adverse to any Loan Party, Agent or
Lenders.
 
7.12.  Financial Covenant.
 
(a) Borrower shall at all times have unrestricted balance sheet cash and Cash
Equivalents in one or more deposit accounts or securities accounts over which
Agent has obtained control under Section 7.10 of not less than the product of
(i) negative six (-6) times (ii) the Cash Burn Amount at such time; provided,
however, that if the 2010 Equity Raise (as defined below) is consummated on or
before December 31, 2010, then Borrower shall at all times after the date of
such consummation of the 2010 Equity Raise only be required to have unrestricted
balance sheet cash and Cash Equivalents in one or more deposit accounts or
securities accounts over which Agent has obtained control under Section 7.10 of
not less than the product of (i) negative three (-3) times (ii) the Cash Burn
Amount at such time; provided further, however, that the occurrence of the 2010
Equity Raise and the reduction of the covenant level described in the
immediately preceding proviso shall not affect or prevent any occurrence of the
IP Trigger Event and any automatic grant of a security interest in the
Intellectual Property in accordance with the terms and conditions of Section
3.3(c).
 
 
~28~

--------------------------------------------------------------------------------

 
(b) As used in this Agreement, “2010 Equity Raise” means the receipt by
Borrower, in one or more transactions (related or unrelated) after the date
hereof but on or before December 31, 2010, of at least $15,000,000 in cumulative
unrestricted net cash proceeds from any combination of one or more of the
following (i) the sale and issuance of Borrower’s capital stock or warrants for
the purchase of Borrower’s capital stock, (ii) any non-exclusive and exclusive
licenses of Intellectual Property satisfying the terms and conditions set forth
in clause (c) of Section 7.3, (iii) Permitted Dispositions under clause (f) of
Section 7.3, and/or (iv) any joint venture or partnership arrangement permitted
pursuant to the terms and conditions of this Agreement (including without
limitation distribution arrangements, commercial development and distribution
arrangements).
 
(c) As used in this Agreement, “Cash Burn Amount” means, with respect to
Borrower and its consolidated Subsidiaries, as of any date of determination and
based on the financial statements most recently delivered to Agent and the
Lenders in accordance with this Agreement, the difference between:
 
 
(1) the product of (i) the sum of, without duplication, (A) net income (loss),
plus (B) depreciation, amortization and other non-cash charges (excluding
accruals for cash expenses made in the ordinary course of business), minus (C)
non-financed capital expenditures, minus (D) non-cash revenue, in each case of
clauses (A), (B), (C) and (D), for the immediately preceding six month period on
a trailing basis, divided by (ii) six,
 
 
minus
 
 
(2)             the product of (i) the current portion of interest bearing
liabilities due and payable in the immediately succeeding six months divided by
(ii) six.
 


 
8.  
DEFAULT AND REMEDIES.

 
8.1. Events of Default.  Loan Parties shall be in default under this Agreement
and each of the other Debt Documents if (each of the following, an “Event of
Default”):
 
(a) Borrower shall fail to pay (i) any principal when due, or (ii) any interest,
fees or other Obligations (other than as specified in clause (i)) within a
period of 3 days after the due date thereof (other than on the Term Loan
Maturity Date);
 
(b) any Loan Party breaches any of its obligations under Section 6.1 (solely as
it relates to maintaining its existence), Section 6.2, Section 6.3, Section 6.4
or Article 7;
 
(c) any Loan Party breaches any of its other obligations under any of the Debt
Documents and fails to cure such breach within 30 days after the earlier of (i)
the date on which an executive officer (including, without limitation, a
president, chief executive officer, chief financial officer, secretary, vice
president or general counsel) of such Loan Party becomes aware, or through the
exercise of reasonable diligence should have become aware, of such failure and
(ii) the date on which notice shall have been given to Borrower from Agent;
 
 
~29~

--------------------------------------------------------------------------------

 
(d) any warranty, representation or statement made or deemed made by or on
behalf of any Loan Party in any of the Debt Documents in connection with any of
the Obligations shall be false or misleading in any material respect when made
or deemed made;
 
(e) any of the Collateral with a value, individually or in the aggregate, in
excess of $100,000 is subjected to attachment, execution, levy, seizure or
confiscation in any legal proceeding or otherwise, or if any legal or
administrative proceeding is commenced against any Loan Party or any of the
Collateral, which subjects any of the Collateral with a value, individually or
in the aggregate, in excess of $100,000 to a material risk of attachment,
execution, levy, seizure or confiscation and no bond is posted or protective
order obtained to negate such risk;
 
(f) one or more judgments, orders or decrees shall be rendered against any Loan
Party or any Subsidiary of a Loan Party that exceeds by more than $100,000 any
insurance coverage applicable thereto (to the extent the relevant insurer has
been notified of such claim and has not denied coverage therefor) and either (i)
enforcement proceedings shall have been commenced by any creditor upon any such
judgment, order or decree or (ii) such judgment, order or decree shall not have
been vacated or discharged for a period of 30 consecutive days and there shall
not be in effect (by reason of a pending appeal or otherwise) any stay of
enforcement thereof;
 
(g) (i)     any Loan Party or any Subsidiary of a Loan Party shall generally not
pay its debts as such debts become due, shall admit in writing its inability to
pay its debts generally, shall make a general assignment for the benefit of
creditors, or shall cease doing business as a going concern, (ii) any proceeding
shall be instituted by or against any Loan Party or any Subsidiary of a Loan
Party seeking to adjudicate it a bankrupt or insolvent or seeking liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief,
composition of it or its debts or any similar order, in each case under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors or
seeking the entry of an order for relief or the appointment of a custodian,
receiver, trustee, conservator, liquidating agent, liquidator, other similar
official or other official with similar powers, in each case for it or for any
substantial part of its property and, in the case of any such proceedings
instituted against (but not by or with the consent of) such Loan Party or such
Subsidiary, either such proceedings shall remain undismissed or unstayed for a
period of 45 days or more or any action sought in such proceedings shall occur
or (iii) any Loan Party or any Subsidiary of a Loan Party shall take any
corporate or similar action or any other action to authorize any action
described in clause (i) or (ii) above;
 
(h) a Material Adverse Effect shall have occurred;
 
(i) (i) any provision of any Debt Document shall fail to be valid and binding
on, or enforceable against, a Loan Party party thereto, or (ii) any Debt
Document purporting to grant a security interest to secure any Obligation shall
fail to create a valid and enforceable security interest on any Collateral
purported to be covered thereby or such security interest shall fail or cease to
be a perfected Lien with the priority required in the relevant Debt Document, or
any Loan Party shall state in writing that any of the events described in clause
(i) or (ii) above shall have occurred;
 
(j) (i) any Loan Party or any Subsidiary of a Loan Party defaults under any
Olympus Agreement or any other Material Agreement (after any applicable grace
period contained therein), (ii) (A) any Loan Party or any Subsidiary of a Loan
Party fails to make (after any applicable grace period) any payment when due
(whether due because of scheduled maturity, required prepayment provisions,
acceleration, demand or otherwise) on any Indebtedness (other than the
Obligations) of such Loan Party or such Subsidiary having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than $300,000 (“Material Indebtedness”), (B) any other event shall occur or
condition shall exist under any contractual obligation relating to any such
Material Indebtedness, if the effect of such event or condition is to
accelerate, or to permit the acceleration of (without regard to any
subordination terms with respect thereto), the maturity of such Material
Indebtedness or (C) any such Material Indebtedness shall become or be declared
to be due and payable, or be required to be prepaid, redeemed, defeased or
repurchased (other than by a regularly scheduled required prepayment), prior to
the stated maturity thereof, or (iii) Borrower or any Subsidiary defaults
(beyond any applicable grace period) under any obligation for payments due under
any lease agreement that meets the criteria for the requirement of an Access
Agreement under Section 6.6; or
 
 
~30~

--------------------------------------------------------------------------------

 
(k) (i) any of the chief executive officer, the chief financial officer or the
president of Borrower as of the date hereof shall cease to be involved in the
day to day operations (including, with respect to the chief scientific officer,
research development) or management of the business of Borrower, and a successor
of such officer reasonably acceptable to the Requisite Lenders is not appointed
on terms reasonably acceptable to the Requisite Lenders within 120 days of such
cessation or involvement, (ii) the acquisition, directly or indirectly, by any
person or group (as such term is used in Section 13(d)(3) of the Securities
Exchange Act of 1934) of more than thirty-five percent (35%) of the voting power
of the voting stock of Borrower by way of merger or consolidation or otherwise,
(iii) during any period of twelve consecutive calendar months, individuals who
at the beginning of such period constituted the board of directors of Borrower
(together with any new directors whose election by the board of directors of
Borrower or whose nomination for election by the stockholders of Borrower was
approved by a vote of at least two-thirds of the directors then still in office
who either were directors at the beginning of such period or whose election or
nomination for election was previously so approved) cease for any reason other
than death or disability to constitute a majority of the directors then in
office, or (iv) Borrower ceases to own and control, directly or indirectly, all
of the economic and voting rights associated with the outstanding voting capital
stock (or other voting equity interest) of each of its Subsidiaries, other than
in connection with a transaction expressly permitted by the terms of this
Agreement;
 
(l) Any event shall occur whereby Olympus obtains the right under Section 8.3 of
the Shareholders Agreement or under any other Olympus Agreement to require
Borrower to purchase or sell any shares of Olympus-Cytori; or
 
(m) (i) The FDA or any other governmental authority (1) initiates enforcement
action against any Loan Party, or any supplier of a Loan Party, that causes any
Loan Party to discontinue the marketing of Celution Systems or StemSource
Systems or (2) initiates enforcement action against any Loan Party, or any
supplier of a Loan Party, that causes any Loan Party to discontinue the
marketing of any products other than Celution Systems or StemSource Systems
which could reasonably be expected to have a Material Adverse Effect; (ii) the
FDA or any other governmental authority issues a warning letter with respect to
any products to any Loan Party which could reasonably be expected to have a
Material Adverse Effect; or (iii) any Loan Party conducts a recall of any
product of a Loan Party which could reasonably be expected to have a Material
Adverse Effect.
 
 
~31~

--------------------------------------------------------------------------------

 
8.2. Lender Remedies.  Upon the occurrence and during the continuance of any
Event of Default, Agent shall, at the written request of the Requisite Lenders,
declare any or all of the Obligations to be immediately due and payable, without
demand or notice to any Loan Party and the accelerated Obligations shall bear
interest at the Default Rate pursuant to Section 2.6, provided that, upon the
occurrence of any Event of Default specified in Section 8.1(g) above, the
Obligations shall be automatically accelerated.  After the occurrence of an
Event of Default, Agent shall have (on behalf of itself and Lenders) all of the
rights and remedies of a secured party under the UCC, and under any other
applicable law; provided, however, that Agent shall not commence the exercise of
such rights and remedies (whether arising under this Agreement or any other Debt
Document) without the prior written request of Requisite Lenders.  Without
limiting the foregoing, (1) Agent shall have the right to, and at the written
request of the Requisite Lenders shall, (a) notify any account debtor of any
Loan Party or any obligor on any instrument which constitutes part of the
Collateral of the security interest of the Agent in the same (for the benefit of
itself and Lenders) and (b) with or without legal process, enter any premises
where the Collateral may be and inspect the Collateral; and (2) Agent shall, at
the written request of the Requisite Lenders, (x) notify any account debtor of
any Loan Party or any obligor on any instrument which constitutes part of the
Collateral to make payments to Agent (for the benefit of itself and Lenders),
(y) sell the Collateral at public or private sale, in whole or in part, and have
the right to bid and purchase at such sale, and (z) lease or otherwise dispose
of all or part of the Collateral, applying proceeds from any such disposition to
the Obligations in accordance with Section 8.4.  If requested by Agent, Loan
Parties shall promptly assemble the Collateral and make it available to Agent at
a place to be designated by Agent.  Agent may also render any or all of the
Collateral unusable at a Loan Party’s premises and may dispose of such
Collateral on such premises without liability for rent or costs.  Any notice
that Agent is required to give to a Loan Party under the UCC of the time and
place of any public sale or the time after which any private sale or other
intended disposition of the Collateral is to be made shall be deemed to
constitute reasonable notice if such notice is given in accordance with this
Agreement at least 5 days prior to such action.  Effective only upon the
occurrence and during the continuance of an Event of Default, each Loan Party
hereby irrevocably appoints Agent (and any of Agent’s designated officers or
employees) as such Loan Party’s true and lawful attorney to: (i) take any of the
actions specified above in this paragraph; (ii) endorse such Loan Party’s name
on any checks or other forms of payment or security that may come into Agent’s
possession; (iii) settle and adjust disputes and claims respecting the accounts
directly with account debtors, for amounts and upon terms which Agent determines
to be reasonable; and (iv) do such other and further acts and deeds in the name
of such Loan Party that Agent may deem necessary or desirable to enforce its
rights in or to any of the Collateral or to perfect or better perfect Agent’s
security interest (on behalf of itself and Lenders) in any of the
Collateral.  The appointment of Agent as each Loan Party’s attorney in fact is a
power coupled with an interest and is irrevocable until the Termination Date.
Notwithstanding any provision of this Section 8.2 to the contrary, upon the
occurrence and during the continuance of any Event of Default, Agent shall have
the right to exercise any and all remedies referenced in this Section 8.2
without the written consent of Requisite Lenders following the occurrence of an
Exigent Circumstance.  As used in the immediately preceding sentence, “Exigent
Circumstance” means any event or circumstance that, in the reasonable judgment
of Agent, imminently threatens the ability of Agent to realize upon all or any
material portion of the Collateral, such as, without limitation, fraudulent
removal, concealment, or abscondment thereof, destruction or material waste
thereof, or failure of any Loan Party after reasonable demand to maintain or
reinstate adequate casualty insurance coverage, or which, in the reasonable
judgment of Agent, could result in a material diminution in value of the
Collateral.
 
8.3. Additional Remedies. In addition to the remedies provided in Section 8.2
above, each Loan Party hereby grants to Agent (on behalf of itself and Lenders)
and any transferee of Collateral, solely for purposes of exercising its remedies
as provided herein, an irrevocable, nonexclusive license (exercisable without
payment of royalty or other compensation to any Loan Party) to use, license or
sublicense any Intellectual Property now owned or hereafter acquired by such
Loan Party, and wherever the same may be located, and including in such license
access to all media in which any of the licensed items may be recorded or stored
and to all computer software and programs used for the compilation or printout
thereof. Such license rights shall be exercisable only during the continuance of
an Event of Default and in any event shall terminate on the Termination Date.
 
 
~32~

--------------------------------------------------------------------------------

 
8.4. Application of Proceeds.
 
(a)           Proceeds from any Transfer of the Collateral or any Intellectual
Property (other than Permitted Dispositions) and all payments made to or
proceeds of Collateral or any Intellectual Property received by Agent during the
continuance of an Event of Default shall be applied as follows: (a) first, to
pay all fees, costs, indemnities, reimbursements and expenses then due to Agent
under the Debt Documents in its capacity as Agent under the Debt
Documents,  until paid in full in cash, (b) second, to pay all fees, costs,
indemnities, reimbursements and expenses then due to Lenders under the Debt
Documents in accordance with their respective Pro Rata Shares, until paid in
full in cash, (c) third, to pay all interest on the Term Loan then due to
Lenders in accordance with their respective Pro Rata Shares (other than
interest, fees, expenses and other amounts accrued after the commencement of any
proceeding referred to in Section 8.1(g) if a claim for such amounts is not
allowable in such proceeding), until paid in full in cash, (d) fourth, to pay
all principal on the Term Loan then due to Lenders in accordance with their
respective Pro Rata Shares, until paid in full in cash, (e) fifth, to pay all
other Obligations then due to Lenders in accordance with their respective Pro
Rata Shares (including, without limitation, all interest, fees, expenses and
other amounts accrued after the commencement of any proceeding referred to in
Section 8.1(g) whether or not a claim for such amounts is allowable in such
proceeding),  until paid in full in cash, and (f) sixth, to Borrower or as
otherwise required by law.  Borrower shall remain fully liable for any
deficiency.
 
(b)           Notwithstanding anything in Section 8.4(a) to the contrary,
proceeds from the SVB Certificate of Deposit shall first be retained by Silicon
Valley Bank for application to the SVB Cash Management Obligations in an amount
not to exceed $250,000, and then any remaining proceeds of the SVB Certificate
of Deposit shall be delivered by Silicon Valley Bank to Agent for application to
the Obligations in the order set forth in Section 8.4(a).
 
9.  
THE AGENT.

 
9.1. Appointment of Agent.
 
(a) Each Lender hereby appoints GECC (together with any successor Agent pursuant
to Section 9.9) as Agent under the Debt Documents and authorizes the Agent to
(a) execute and deliver the Debt Documents and accept delivery thereof on its
behalf from Loan Parties, (b) take such action on its behalf and to exercise all
rights, powers and remedies and perform the duties as are expressly delegated to
the Agent under such Debt Documents and (c) exercise such powers as are
reasonably incidental thereto.  The provisions of this Article 9 are solely for
the benefit of Agent and Lenders and none of Loan Parties nor any other person
shall have any rights as a third party beneficiary of any of the provisions
hereof.  In performing its functions and duties under this Agreement and the
other Debt Documents, Agent shall act solely as an agent of Lenders and does not
assume and shall not be deemed to have assumed any obligation toward or
relationship of agency or trust with or for any Loan Party or any other
person.  Agent shall have no duties or responsibilities except for those
expressly set forth in this Agreement and the other Debt Documents.  The duties
of Agent shall be mechanical and administrative in nature and Agent shall not
have, or be deemed to have, by reason of this Agreement, any other Debt Document
or otherwise a fiduciary or trustee relationship in respect of any
Lender.  Except as expressly set forth in this Agreement and the other Debt
Documents, Agent shall not have any duty to disclose, and shall not be liable
for failure to disclose, any information relating to Borrower or any of its
Subsidiaries that is communicated to or obtained by GECC or any of its
affiliates in any capacity.
 
 
~33~

--------------------------------------------------------------------------------

 
(b) Without limiting the generality of clause (a) above, Agent shall have the
sole and exclusive right and authority (to the exclusion of the Lenders), and is
hereby authorized, to (i) act as the disbursing and collecting agent for the
Lenders with respect to all payments and collections arising in connection with
the Debt Documents (including in any other bankruptcy, insolvency or similar
proceeding), and each person making any payment in connection with any Debt
Document to any Lender is hereby authorized to make such payment to Agent, (ii)
file and prove claims and file other documents necessary or desirable to allow
the claims of Agent and Lenders with respect to any Obligation in any proceeding
described in any bankruptcy, insolvency or similar proceeding (but not to vote,
consent or otherwise act on behalf of such Lender), (iii) act as collateral
agent for Agent and each Lender for purposes of the perfection of all Liens
created by the Debt Documents and all other purposes stated therein, (iv)
subject to Section 8.2 hereof, manage, supervise and otherwise deal with the
Collateral, other than any release or subordination of a security interest in
the Collateral requiring the consent of Requisite Lenders or all Lenders under
Sections 10.8(b) or 10.8(c) (provided that Agent may so release or subordinate
such security interest if such consent is obtained), (v) take such other action
as is necessary or desirable to maintain the perfection and priority of the
Liens created or purported to be created by the Debt Documents, (vi) except as
may be otherwise specified in any Debt Document, and subject to Sections 8.2 and
10.8 hereof, exercise all remedies given to Agent and the other Lenders with
respect to the Collateral, whether under the Debt Documents, applicable law or
otherwise and (vii) execute any amendment, consent or waiver under the Debt
Documents on behalf of any Lender that has consented in writing to such
amendment, consent or waiver; provided, however, that Agent hereby appoints,
authorizes and directs each Lender to act as collateral sub-agent for Agent and
the Lenders for purposes of the perfection of all Liens with respect to the
Collateral, including any deposit account maintained by a Loan Party with, and
cash and cash equivalents held by, such Lender, and may further authorize and
direct the Lenders to take further actions as collateral sub-agents for purposes
of enforcing such Liens or otherwise to transfer the Collateral subject thereto
to Agent, and each Lender hereby agrees to take such further actions to the
extent, and only to the extent, so authorized and directed.  Agent may, upon any
term or condition it specifies, delegate or exercise any of its rights, powers
and remedies under, and delegate or perform any of its duties or any other
action with respect to, any Debt Document by or through any trustee, co-agent,
employee, attorney-in-fact and any other person (including any Lender).  Any
such person shall benefit from this Article 9 to the extent provided by Agent.
For the avoidance of doubt, Agent hereby acknowledges and agrees that, with
respect to the UCC Financing Statements numbered 11540256, 32447855, 32823626,
40960056, 41365453, 42812172, 60048330, 11540264 and 0156611, each naming
Borrower as debtor and previously filed by General Electric Capital Corporation
in the office of the Secretary of State of the State of Delaware, such UCC
Financing Statements are maintained by General Electric Capital Corporation in
its capacity as Agent for the perfection of the Liens granted to Agent, for the
benefit of itself and Lenders, under this Agreement.
 
(c) If Agent shall request instructions from Requisite Lenders or all affected
Lenders with respect to any act or action (including failure to act) in
connection with this Agreement or any other Debt Document, then Agent shall be
entitled to refrain from such act or taking such action unless and until Agent
shall have received instructions from Requisite Lenders or all affected Lenders,
as the case may be, and Agent shall not incur liability to any person by reason
of so refraining.  Agent shall be fully justified in failing or refusing to take
any action hereunder or under any other Debt Document (a) if such action would,
in the opinion of Agent, be contrary to law or any Debt Document, (b) if such
action would, in the opinion of Agent, expose Agent to any potential liability
under any law, statute or regulation or (c) if Agent shall not first be
indemnified to its satisfaction against any and all liability and expense which
may be incurred by it by reason of taking or continuing to take any such
action.  Without limiting the foregoing, no Lender shall have any right of
action whatsoever against Agent as a result of Agent acting or refraining from
acting hereunder or under any other Debt Document in accordance with the
instructions of Requisite Lenders or all affected Lenders, as applicable.
 
 
~34~

--------------------------------------------------------------------------------

 
9.2. Agent’s Reliance, Etc.  Neither Agent nor any of its affiliates nor any of
their respective directors, officers, agents, employees or representatives shall
be liable for any action taken or omitted to be taken by it or them hereunder or
under any other Debt Documents, or in connection herewith or therewith, except
for damages caused by its or their own gross negligence or willful misconduct as
finally determined by a court of competent jurisdiction.  Without limiting the
generality of the foregoing, Agent:  (a) may treat the payee of any Note as the
holder thereof until such Note has been assigned in accordance with Section
10.1; (b) may consult with legal counsel, independent public accountants and
other experts, whether or not selected by it, and shall not be liable for any
action taken or omitted to be taken by it in good faith in accordance with the
advice of such counsel, accountants or experts; (c) shall not be responsible or
otherwise incur liability for any action or omission taken in reliance upon the
instructions of the Requisite Lenders, (d) makes no warranty or representation
to any Lender and shall not be responsible to any Lender for any statements,
warranties or representations made in or in connection with this Agreement or
the other Debt Documents; (e) shall not have any duty to inspect the Collateral
(including the books and records) or to ascertain or to inquire as to the
performance or observance of any provision of any Debt Document, whether any
condition set forth in any Debt Document is satisfied or waived, as to the
financial condition of any Loan Party or as to the existence or continuation or
possible occurrence or continuation of any Default or Event of Default and shall
not be deemed to have notice or knowledge of such occurrence or continuation
unless it has received a notice from Borrower or any Lender describing such
Default or Event of Default clearly labeled “notice of default”; (f) shall not
be responsible to any Lender for the due execution, legality, validity,
enforceability, effectiveness, genuineness, sufficiency or value of, or the
attachment, perfection or priority of any Lien created or purported to be
created under or in connection with, any Debt Document or any other instrument
or document furnished pursuant hereto or thereto; and (g) shall incur no
liability under or in respect of this Agreement or the other Debt Documents by
acting upon any notice, consent, certificate or other instrument or writing
(which may be by telecopy, telegram, cable or telex) believed by it to be
genuine and signed or sent or otherwise authenticated by the proper party or
parties.
 
9.3. GECC and Affiliates.  GECC shall have the same rights and powers under this
Agreement and the other Debt Documents as any other Lender and may exercise the
same as though it were not Agent; and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated, include GECC in its individual
capacity.  GECC and its affiliates may lend money to, invest in, and generally
engage in any kind of business with, Borrower, any of Borrower’s Subsidiaries,
any of their Affiliates and any person who may do business with or own
securities of Borrower, any of Borrower’s Subsidiaries or any such Affiliate,
all as if GECC were not Agent and without any duty to account therefor to
Lenders.  GECC and its affiliates may accept fees and other consideration from
Borrower for services in connection with this Agreement or otherwise without
having to account for the same to Lenders.  Each Lender acknowledges the
potential conflict of interest between GECC as a Lender holding disproportionate
interests in the Term Loan and GECC as Agent, and expressly consents to, and
waives, any claim based upon, such conflict of interest.
 
9.4. Lender Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon Agent or any other Lender and based on
the financial statements referred to in Section 6.3 and such other documents and
information as it has deemed appropriate, made its own credit and financial
analysis of each Loan Party and its own decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement.  Each
Lender acknowledges the potential conflict of interest of each other Lender as a
result of Lenders holding disproportionate interests in the Term Loan, and
expressly consents to, and waives, any claim based upon, such conflict of
interest.
 
 
~35~

--------------------------------------------------------------------------------

 
9.5. Indemnification.  Lenders shall and do hereby indemnify Agent (to the
extent not reimbursed by Loan Parties and without limiting the obligations of
Loan Parties hereunder), ratably according to their respective Pro Rata Shares
from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever that may be imposed on, incurred by, or asserted
against Agent in any way relating to or arising out of this Agreement or any
other Debt Document or any action taken or omitted to be taken by Agent in
connection therewith; provided that no Lender shall be liable for any portion of
such liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses or disbursements resulting from Agent’s gross negligence
or willful misconduct as finally determined by a court of competent
jurisdiction. Without limiting the foregoing, each Lender agrees to reimburse
Agent promptly upon demand for its Pro Rata Share of any out-of-pocket expenses
(including reasonable counsel fees) incurred by Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement
and each other Debt Document, to the extent that Agent is not reimbursed for
such expenses by Loan Parties.  The provisions of this Section 9.5 shall survive
the termination of this Agreement.
 
9.6. Successor Agent.  Agent may resign at any time by delivering not less than
5 days’ prior written notice of such resignation to the Lenders and the
Borrower, effective on the date set forth in such notice.  Upon any such
resignation, the Requisite Lenders shall have the right to appoint a successor
Agent.  If no successor Agent shall have been so appointed by the Requisite
Lenders and shall have accepted such appointment within 30 days after the
resigning Agent’s giving notice of resignation, then the resigning Agent may, on
behalf of Lenders, appoint a successor Agent, which shall be a Lender, if a
Lender is willing to accept such appointment, or otherwise shall be a commercial
bank or financial institution or a subsidiary of a commercial bank or financial
institution if such commercial bank or financial institution is organized under
the laws of the United States of America or of any State thereof and has a
combined capital and surplus of at least $300,000,000.  If no successor Agent
has been appointed pursuant to the foregoing, within 30 days after the date such
notice of resignation was given by the resigning Agent, the Requisite Lenders
shall thereafter perform all the duties of Agent hereunder until such time, if
any, as the Requisite Lenders appoint a successor Agent as provided above.  Upon
the acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall succeed to and become vested with all the rights, powers,
privileges and duties of the resigning Agent.  Upon the earlier of the
acceptance of any appointment as Agent hereunder by a successor Agent or the
effective date of the resigning Agent’s resignation, the resigning Agent shall
be discharged from its duties and obligations under this Agreement and the other
Debt Documents, except that any indemnity rights or other rights in favor of
such resigning Agent shall continue.  After any resigning Agent’s resignation
hereunder, the provisions of this Section 9 shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was acting as Agent under
this Agreement and the other Debt Documents.
 
9.7. Setoff and Sharing of Payments.  In addition to any rights now or hereafter
granted under applicable law and not by way of limitation of any such rights,
upon the occurrence and during the continuance of any Event of Default and
subject to Section 9.8(e), each Lender is hereby authorized at any time or from
time to time upon the direction of Agent, without notice to Borrower or any
other person, any such notice being hereby expressly waived, to offset and to
appropriate and to apply any and all balances held by it at any of its offices
for the account of Borrower (regardless of whether such balances are then due to
Borrower) and any other properties or assets at any time held or owing by that
Lender or that holder to or for the credit or for the account of Borrower
against and on account of any of the Obligations that are not paid when
due.  Any Lender exercising a right of setoff or otherwise receiving any payment
on account of the Obligations in excess of its Pro Rata Share thereof shall
purchase for cash (and the other Lenders or holders shall sell) such
participations in each such other Lender’s or holder’s Pro Rata Share of the
Obligations as would be necessary to cause such Lender to share the amount so
offset or otherwise received with each other Lender or holder in accordance with
their respective Pro Rata Shares of the Obligations.  Borrower agrees, to the
fullest extent permitted by law, that (a) any Lender may exercise its right to
offset with respect to amounts in excess of its Pro Rata Share of the
Obligations and may sell participations in such amounts so offset to other
Lenders and holders and (b) any Lender so purchasing a participation in the Term
Loan made or other Obligations held by other Lenders or holders may exercise all
rights of offset, bankers’ lien, counterclaim or similar rights with respect to
such participation as fully as if such Lender or holder were a direct holder of
the Term Loan and the other Obligations in the amount of such
participation.  Notwithstanding the foregoing, if all or any portion of the
offset amount or payment otherwise received is thereafter recovered from the
Lender that has exercised the right of offset, the purchase of participations by
that Lender shall be rescinded and the purchase price restored without
interest.  The term “Pro Rata Share” means, with respect to any Lender at any
time, the percentage obtained by dividing (x) the Commitment of such Lender then
in effect (or, if such Commitment is terminated, the aggregate outstanding
principal amount of the Term Loan owing to such Lender) by (y) the Total
Commitment then in effect (or, if the Total Commitment is terminated, the
outstanding principal amount of the Term Loan owing to all Lenders).
 
 
~36~

--------------------------------------------------------------------------------

 
9.8. Advances; Payments; Non-Funding Lenders; Information; Actions in Concert.
 
(a) Advances; Payments.  If Agent receives any payment for the account of
Lenders on or prior to 11:00 a.m. (New York time) on any Business Day, Agent
shall pay to each applicable Lender such Lender’s Pro Rata Share of such payment
on such Business Day. If Agent receives any payment for the account of Lenders
after 11:00 a.m. (New York time) on any Business Day, Agent shall pay to each
applicable Lender such Lender’s Pro Rata Share of such payment on the next
Business Day. To the extent that any Lender has failed to fund any such payments
and Term Loan (a “Non-Funding Lender”), Agent shall be entitled to set off the
funding short-fall against that Non-Funding Lender’s Pro Rata Share of all
payments received from Borrower.
 
(b) Return of Payments.
 
(i) If Agent pays an amount to a Lender under this Agreement in the belief or
expectation that a related payment has been or will be received by Agent from a
Loan Party and such related payment is not received by Agent, then Agent will be
entitled to recover such amount (including interest accruing on such amount at
the Federal Funds Rate for the first Business Day and thereafter, at the rate
otherwise applicable to such Obligation) from such Lender on demand without
setoff, counterclaim or deduction of any kind.
 
(ii) If Agent determines at any time that any amount received by Agent under
this Agreement must be returned to a Loan Party or paid to any other person
pursuant to any insolvency law or otherwise, then, notwithstanding any other
term or condition of this Agreement or any other Debt Document, Agent will not
be required to distribute any portion thereof to any Lender.  In addition, each
Lender will repay to Agent on demand any portion of such amount that Agent has
distributed to such Lender, together with interest at such rate, if any, as
Agent is required to pay to a Loan Party or such other person, without setoff,
counterclaim or deduction of any kind.
 
 
~37~

--------------------------------------------------------------------------------

 
(c) Non-Funding Lenders.  The failure of any Non-Funding Lender to make its Pro
Rata Share of the Term Loan or any payment required by it hereunder shall not
relieve any other Lender (each such other Lender, an “Other Lender”) of its
obligations to make its Pro Rata Share of  the Term Loan, but neither any Other
Lender nor Agent shall be responsible for the failure of any Non-Funding Lender
to make its Pro Rata Share of the Term Loan or make any other payment required
hereunder.  Notwithstanding anything set forth herein to the contrary, a
Non-Funding Lender shall not have any voting or consent rights under or with
respect to any Debt Document or constitute a “Lender” (or be included in the
calculation of “Requisite Lender” hereunder) for any voting or consent rights
under or with respect to any Debt Document.  At Borrower’s request, Agent or a
person reasonably acceptable to Agent shall have the right with Agent’s consent
and in Agent’s sole discretion (but shall have no obligation) to purchase from
any Non-Funding Lender, and each Non-Funding Lender agrees that it shall, at
Agent’s request, sell and assign to Agent or such person, all of the Commitments
and all of the outstanding Term Loan of that Non-Funding Lender for an amount
equal to the principal balance of all Term Loan held by such Non-Funding Lender
and all accrued interest and fees with respect thereto through the date of sale,
such purchase and sale to be consummated pursuant to an executed Assignment
Agreement (as defined below).
 
(d) Dissemination of Information.  Agent shall use reasonable efforts to provide
Lenders with any notice of Default or Event of Default received by Agent from,
or delivered by Agent to Borrower, with notice of any Event of Default of which
Agent has actually become aware and with notice of any action taken by Agent
following any Event of Default; provided that Agent shall not be liable to any
Lender for any failure to do so, except to the extent that such failure is
attributable to Agent’s gross negligence or willful misconduct as finally
determined by a court of competent jurisdiction.  Lenders acknowledge that
Borrower is required to provide financial statements to Lenders in accordance
with Section 6.3 hereto and agree that Agent shall have no duty to provide the
same to Lenders.
 
(e) Actions in Concert.  Anything in this Agreement to the contrary
notwithstanding, each Lender hereby agrees with each other Lender that no Lender
shall take any action to protect or enforce its rights arising out of this
Agreement, the Notes or any other Debt Documents (including exercising any
rights of setoff) without first obtaining the prior written consent of Agent and
Requisite Lenders, it being the intent of Lenders that any such action to
protect or enforce rights under this Agreement and the Notes shall be taken in
concert and at the direction or with the consent of Agent and Requisite Lenders.
 
10.  
MISCELLANEOUS.

 
10.1. Assignment.  Subject to the terms of this Section 10.1, any Lender may
make an assignment to an assignee of, or sell participations in, at any time or
times, the Debt Documents, its Commitment, the Term Loan or any portion thereof
or interest therein, including any Lender’s rights, title, interests, remedies,
powers or duties thereunder.  Any assignment by a Lender shall: (i) except in
the case of an assignment to a Qualified Assignee (as defined below), require
the consent of each Lender (which consent shall not be unreasonably withheld,
conditioned or delayed), (ii) require the execution of an assignment agreement
in form and substance reasonably satisfactory to, and acknowledged by, Agent (an
“Assignment Agreement”); (iii) be conditioned on such assignee Lender
representing to the assigning Lender and Agent that it is purchasing the
applicable Commitment and/or Term Loan to be assigned to it for its own account,
for investment purposes and not with a view to the distribution thereof; (iv) be
in an aggregate amount of not less than $1,000,000, unless such assignment is
made to an existing Lender or an affiliate of an existing Lender or is of the
assignor’s (together with its affiliates’) entire interest of the Term Loan or
is made with the prior written consent of Agent; and (v) include a payment to
Agent of an assignment fee of $3,500 (unless otherwise agreed by Agent).  In the
case of an assignment by a Lender under this Section 10.1, the assignee shall
have, to the extent of such assignment, the same rights, benefits and
obligations as all other Lenders hereunder.  The assigning Lender shall be
relieved of its obligations hereunder with respect to its Commitment and Term
Loan, as applicable, or assigned portion thereof from and after the date of such
assignment.  Borrower hereby acknowledges and agrees that any assignment shall
give rise to a direct obligation of Borrower to the assignee and that the
assignee shall be considered to be a “Lender”.  In the event any Lender assigns
or otherwise transfers all or any part of the Commitments and Obligations, upon
the assignee’s or the assignor’s request, Agent shall request that Borrower
execute new Notes in exchange for the Notes, if any, being assigned.  Agent may
amend Schedule A to this Agreement to reflect assignments made in accordance
with this Section.
 
 
~38~

--------------------------------------------------------------------------------

 
As used herein, “Qualified Assignee” means (a) any Lender and any affiliate of
any Lender and (b) any commercial bank, savings and loan association or savings
bank or any other entity which is an “accredited investor” (as defined in
Regulation D under the Securities Act) which extends credit or buys loans as one
of its businesses, including insurance companies, mutual funds, lease financing
companies and commercial finance companies, in each case, which has a rating of
BBB or higher from S&P and a rating of Baa2 or higher from Moody's at the date
that it becomes a Lender and in each case of clauses (a) and (b), which, through
its applicable lending office, is capable of lending to Borrower without the
imposition of any withholding or similar taxes; provided that (i) no person
proposed to become a Lender after the Closing Date and determined by Agent to be
acting in the capacity of a vulture fund or distressed debt purchaser shall be a
Qualified Assignee, (ii) no person or Affiliate of such person proposed to
become a Lender after the Closing Date and that holds any subordinated debt or
stock issued by any Loan Party or its Affiliates shall be a Qualified Assignee
and (iii) no person proposed to become a Lender after the Closing Date and that
is a direct business competitor of a Loan Party shall be a Qualified Assignee so
long as no Default or Event of Default exists at the time of the proposed
assignment.
 
10.2. Notices.  All notices, requests or other communications given in
connection with this Agreement shall be in writing, shall be addressed to the
parties at their respective addresses set forth on the signature pages hereto
below such parties’ name or in the most recent Assignment Agreement executed by
any Lender (unless and until a different address may be specified in a written
notice to the other party delivered in accordance with this Section), and shall
be deemed given  (a) on the date of receipt if delivered by hand, (b) on the
date of sender’s receipt of confirmation of proper transmission if sent by
facsimile transmission, (c) on the next Business Day after being sent by a
nationally-recognized overnight courier, and (d) on the fourth Business Day
after being sent by registered or certified mail, postage prepaid.  As used
herein, the term “Business Day” means and includes any day other than Saturdays,
Sundays, or other days on which commercial banks in New York, New York are
required or authorized to be closed.
 
10.3. Correction of Debt Documents.  Agent may correct patent errors and fill in
all blanks in this Agreement or the Debt Documents consistent with the agreement
of the parties.
 
10.4. Performance.  Time is of the essence of this Agreement.  This Agreement
shall be binding, jointly and severally, upon all parties described as the
“Borrower” and their respective successors and assigns, and shall inure to the
benefit of Agent, Lenders, and their respective successors and assigns.
 
10.5. Payment of Fees and Expenses.  Loan Parties agree, jointly and severally,
to pay or reimburse upon demand for all reasonable fees, costs and expenses
incurred by Agent and Lenders in connection with (a) the investigation,
preparation, negotiation, execution, administration of, or any amendment,
modification, waiver or termination of, this Agreement or any other Debt
Document, (b) the administration of the Loans and the facilities hereunder and
any other transaction contemplated hereby or under the Debt Documents, (c) any
legal advice relating to Agent’s rights or responsibilities under any Loan
Document, and (d) the enforcement, assertion, defense or preservation of Agent’s
and Lenders’ rights and remedies under this Agreement or any other Debt
Document, in each case of clauses (a) through (d), including, without
limitation, reasonable attorney’s fees and expenses, the allocated cost of
in-house legal counsel, reasonable fees and expenses of consultants, auditors
(including internal auditors) and appraisers and UCC and other corporate search
and filing fees and wire transfer fees.  Borrower further agrees that such fees,
costs and expenses shall constitute Obligations.  This provision shall survive
the termination of this Agreement.
 
 
~39~

--------------------------------------------------------------------------------

 
10.6. Indemnity. Each Loan Party shall and does hereby jointly and severally
indemnify and defend Agent, Lenders, and their respective successors and
assigns, and their respective directors, officers, employees, consultants,
attorneys, agents and affiliates (each an “Indemnitee”) from and against all
liabilities, losses, damages, expenses, penalties, claims, actions and suits
(including, without limitation, related reasonable attorneys’ fees and the
allocated costs of in-house legal counsel) of any kind whatsoever arising,
directly or indirectly, which may be imposed on, incurred by or asserted against
such Indemnitee as a result of or in connection with this Agreement, the other
Debt Documents or any of the transactions contemplated hereby or thereby (the
“Indemnified Liabilities”); provided that, no Loan Party shall have any
obligation to any Indemnitee with respect to any Indemnified Liabilities to the
extent such Indemnified Liabilities arise from the gross negligence or willful
misconduct of such Indemnitee as determined by a final non-appealable judgment
of a court of competent jurisdiction.   In no event shall any Indemnitee be
liable on any theory of liability for any special, indirect, consequential or
punitive damages (including, without limitation, any loss of profits, business
or anticipated savings).  Each Loan Party waives, releases and agrees (and shall
cause each other Loan Party to waive, release and agree) not to sue upon any
such claim for any special, indirect, consequential or punitive damages, whether
or not accrued and whether or not known or suspected to exist in its
favor.  This provision shall survive the termination of this Agreement.
 
10.7. Rights Cumulative.  Agent’s and Lenders’ rights and remedies under this
Agreement or otherwise arising are cumulative and may be exercised singularly or
concurrently.  Neither the failure nor any delay on the part of Agent or any
Lender to exercise any right, power or privilege under this Agreement shall
operate as a waiver, nor shall any single or partial exercise of any right,
power or privilege preclude any other or further exercise of that or any other
right, power or privilege.  NONE OF AGENT OR ANY LENDER SHALL BE DEEMED TO HAVE
WAIVED ANY OF ITS RESPECTIVE RIGHTS UNDER THIS AGREEMENT OR UNDER ANY OTHER
AGREEMENT, INSTRUMENT OR PAPER SIGNED BY BORROWER UNLESS SUCH WAIVER IS
EXPRESSED IN WRITING AND SIGNED BY AGENT, REQUISITE LENDERS OR ALL LENDERS, AS
APPLICABLE.  A waiver on any one occasion shall not be construed as a bar to or
waiver of any right or remedy on any future occasion.
 
10.8. Entire Agreement; Amendments, Waivers.
 
(a) This Agreement and the other Debt Documents constitute the entire agreement
between the parties with respect to the subject matter hereof and thereof and
supersede all prior understandings (whether written, verbal or implied) with
respect to such subject matter.  Section headings contained in this Agreement
have been included for convenience only, and shall not affect the construction
or interpretation of this Agreement.
 
(b) No amendment, modification, termination or waiver of any provision of this
Agreement or any other Debt Document, or any consent to any departure by
Borrower therefrom, shall in any event be effective unless the same shall be in
writing and signed by Agent, Borrower and Lenders having more than (x) 60% of
the aggregate Commitments of all Lenders or (y) if such Commitments have expired
or been terminated, 60% of the aggregate outstanding principal amount of the
Term Loan (the “Requisite Lenders”), provided, however, that so long as a party
that is a Lender hereunder on the Closing Date does not assign any portion of
its Commitment or the Term Loan, the “Requisite Lenders” shall include such
Lender.  Except as set forth in clause (c) below, all such amendments,
modifications, terminations or waivers requiring the consent of any Lenders
shall require the written consent of Requisite Lenders.
 
 
~40~

--------------------------------------------------------------------------------

 
(c) No amendment, modification, termination or waiver of any provision of this
Agreement or any other Debt Document shall, unless in writing and signed by
Borrower, Agent and each Lender directly affected thereby: (i) increase or
decrease any Commitment of any Lender or increase or decrease the Total
Commitment (which shall be deemed to affect all Lenders), (ii) reduce the
principal of or rate of interest on any Obligation or the amount of any fees
payable hereunder (other than waiving the imposition of the Default Rate), (iii)
postpone the date fixed for or waive any payment of principal of or interest on
the Term Loan, or any fees hereunder, (iv) release all or substantially all of
the Collateral, or consent to a transfer of all or substantially all of the
Intellectual Property, in each case except as otherwise expressly permitted in
the Debt Documents (which shall be deemed to affect all Lenders), (v)
subordinate the Lien on all or substantially all of the Collateral granted in
favor of the Agent securing the Obligations (which shall be deemed to affect all
Lenders), (vi) release a Loan Party from, or consent to a Loan Party’s
assignment or delegation of, such Loan Party’s obligations hereunder and under
the other Debt Documents or any Guarantor from its guaranty of the
Obligations (which shall be deemed to affect all Lenders) or (vii) amend,
modify, terminate or waive Section 8.4, 9.7 or 10.8(b) or (c).
 
(d) Notwithstanding any provision in this Section 10.8 to the contrary, no
amendment, modification, termination or waiver affecting or modifying the rights
or obligations of Agent hereunder shall be effective unless signed by Borrower,
Agent and Requisite Lenders.
 
(e) Each Lender hereby consents to the release by Agent of any Lien held by the
Agent for the benefit of itself and the Lenders in any or all of the Collateral
to secure the Obligations upon (i) the occurrence of any Permitted Disposition
pursuant to Section 7.3 (but only with respect to any Collateral disposed of
pursuant to such Permitted Disposition) and (ii) the termination of the
Commitments and the payment and satisfaction in full of the Obligations as
described in Section 3.4.
 
10.9. Binding Effect.  This Agreement shall continue in full force and effect
until the Termination Date; provided, however, that the provisions of this
Section and Sections 2.3(e), 9.5, 10.5 and 10.6 and the other indemnities
contained in the Debt Documents shall survive the Termination Date.  The
surrender, upon payment or otherwise, of any Note or any of the other Debt
Documents evidencing any of the Obligations shall not affect the right of Agent
to retain the Collateral for such other Obligations as may then exist or as it
may be reasonably contemplated will exist in the future.  This Agreement and the
grant of the security interest in the Collateral pursuant to Section 3.1 shall
automatically be reinstated if Agent or any Lender is ever required to return or
restore the payment of all or any portion of the Obligations (all as though such
payment had never been made).
 
10.10. Use of Logo.  Each Loan Party authorizes Agent and the Lenders to use its
name, logo and/or trademark without notice to or consent by such Loan Party, in
connection with certain promotional materials that Agent or a Lender may
disseminate to the public.  The promotional materials may include, but are not
limited to, brochures, video tape, internet website, press releases, advertising
in newspaper and/or other periodicals, lucites, and any other materials relating
the fact that Agent or a Lender has a financing relationship with Borrower and
such materials may be developed, disseminated and used without Loan Parties’
review.  Nothing herein obligates Agent or any Lender to use a Loan Party’s
name, logo and/or trademark, in any promotional materials of Agent or any
Lender.  Loan Parties shall not, and shall not permit any of its respective
Affiliates to, issue any press release or other public disclosure (other than
any document filed with any governmental authority relating to a public offering
of the securities of Borrower) using the name, logo or otherwise referring to
General Electric Capital Corporation, GE Healthcare Financial Services, Inc. or
of any of their affiliates, the Debt Documents or any transaction contemplated
herein or therein without at least two (2) Business Days prior written notice to
and the prior written consent of Agent unless, and only to the extent that, Loan
Parties or such Affiliate is required to do so under applicable law and then,
only after consulting with Agent prior thereto.
 
 
~41~

--------------------------------------------------------------------------------

 
10.11. Waiver of Jury Trial.  EACH OF LOAN PARTIES, AGENT AND LENDERS
UNCONDITIONALLY WAIVE ANY AND ALL RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING OUT OF THIS AGREEMENT, ANY OF THE OTHER DEBT
DOCUMENTS, ANY OF THE INDEBTEDNESS SECURED HEREBY, ANY DEALINGS AMONG LOAN
PARTIES, AGENT AND/OR LENDERS RELATING TO THE SUBJECT MATTER OF THIS TRANSACTION
OR ANY RELATED TRANSACTIONS, AND/OR THE RELATIONSHIP THAT IS BEING ESTABLISHED
AMONG LOAN PARTIES, AGENT AND/OR LENDERS.  THE SCOPE OF THIS WAIVER IS INTENDED
TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT.
THIS WAIVER IS IRREVOCABLE.  THIS WAIVER MAY NOT BE MODIFIED EITHER ORALLY OR IN
WRITING.  THE WAIVER ALSO SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT, ANY OTHER DEBT DOCUMENTS, OR TO
ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THIS TRANSACTION OR ANY RELATED
TRANSACTION.  THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE
COURT.
 
10.12. Governing Law. THIS AGREEMENT, THE OTHER DEBT DOCUMENTS AND THE RIGHTS
AND OBLIGATIONS OF THE PARTIES HEREUNDER AND THEREUNDER SHALL IN ALL RESPECTS BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
NEW YORK (WITHOUT REGARD TO THE CONFLICT OF LAWS PRINCIPLES OF SUCH STATE),
INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, REGARDLESS OF
THE LOCATION OF THE COLLATERAL; PROVIDED, HOWEVER, THAT IF THE LAWS OF ANY
JURISDICTION OTHER THAN NEW YORK SHALL GOVERN IN REGARD TO THE VALIDITY,
PERFECTION OR EFFECT OF PERFECTION OF ANY LIEN OR IN REGARD TO PROCEDURAL
MATTERS AFFECTING ENFORCEMENT OF ANY LIENS IN COLLATERAL, SUCH LAWS OF SUCH
OTHER JURISDICTIONS SHALL CONTINUE TO APPLY TO THAT EXTENT.  IF ANY ACTION
ARISING OUT OF THIS AGREEMENT OR ANY OTHER DEBT DOCUMENT IS COMMENCED BY AGENT
IN THE STATE COURTS OF THE STATE OF NEW YORK IN THE COUNTY OF NEW YORK OR IN THE
U.S. DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK, EACH LOAN PARTY
HEREBY CONSENTS TO THE JURISDICTION OF ANY SUCH COURT IN ANY SUCH ACTION AND TO
THE LAYING OF VENUE IN THE STATE OF NEW YORK.  NOTWITHSTANDING THE FOREGOING,
THE AGENT AND LENDERS SHALL HAVE THE RIGHT TO BRING ANY ACTION OR PROCEEDING
AGAINST ANY LOAN PARTY (OR ANY PROPERTY) IN THE COURT OF ANY OTHER JURISDICTION
THE AGENT OR THE LENDERS DEEM NECESSARY OR APPROPRIATE IN ORDER TO REALIZE ON
THE COLLATERAL OR OTHER SECURITY FOR THE OBLIGATIONS.  ANY PROCESS IN ANY SUCH
ACTION SHALL BE DULY SERVED IF MAILED BY REGISTERED MAIL, POSTAGE PREPAID, TO
LOAN PARTIES AT THEIR ADDRESS DESCRIBED IN SECTION 10.2, OR IF SERVED BY ANY
OTHER MEANS PERMITTED BY APPLICABLE LAW.
 
 
~42~

--------------------------------------------------------------------------------

 
10.13. Confidentiality.  Agent and each Lender agrees, as to itself, to use
commercially reasonable efforts (equivalent to the efforts Agent or such Lender,
as the case may be, applies to maintaining the confidentiality of its own
confidential information) to maintain as confidential all confidential
information provided to it by Borrower, any other Loan Party or any of their
respective Subsidiaries, and designated as confidential, except that Agent and
Lenders may disclose such information (a) to persons employed by, or
professionals engaged by, Agent or a Lender (it being understood that the
persons to whom such disclosure is made will be informed of the confidential
nature of such information and instructed to keep such information
confidential); (b) to any bona fide assignee or participant or potential
assignee or participant that has agreed to comply with the covenant contained in
this Section 10.13 (and any such bona fide assignee or participant or potential
assignee or participant may disclose such information to persons employed or
engaged by them as described in clause (a) above); (c) as required or requested
by any governmental authority or reasonably believed by Agent or any Lender to
be compelled by any court decree, subpoena or legal or administrative order or
process, provided that Agent and each Lender shall use reasonable efforts to
provide prior written notice to the Loan Parties of such disclosure, unless such
notice is prohibited by applicable law or an order of a governmental authority;
(d) as, on the advice of Agent’s or such Lender’s counsel, required by law;
(e) in connection with the exercise of any right or remedy under the Debt
Documents or in connection with any litigation to which Agent or such Lender is
a party or bound that relates to this Agreement, any other Debt Document or the
transactions contemplated hereby or thereby; or (f) that ceases to be
confidential through no fault of Agent or such Lender.
 
10.14. Counterparts. This Agreement may be executed in any number of
counterparts and by different parties in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute one and the same agreement.  Delivery of an executed
signature page of this Agreement by facsimile transmission or electronic
transmission shall be as effective as delivery of a manually executed
counterpart hereof.
 
[Signature Page Follows]
 
 
 
~43~

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, each Loan Party, Agent and Lenders, intending to be legally
bound hereby, have duly executed this Agreement in one or more counterparts,
each of which shall be deemed to be an original, as of the day and year first
aforesaid.
 


BORROWER:


CYTORI THERAPEUTICS, INC.


By:
/s/ Mark E. Saad
Name:
Mark E. Saad
Title:
CFO


Address For Notices For All Loan Parties:
 
Cytori Therapeutics, Inc.
3020 Callan Road
San Diego, California  92121
Attention: Mark E. Saad
Phone: (858) 458-0900
Facsimile: (858) 450-4355


With a copy to:


Cytori Therapeutics, Inc.
3020 Callan Road
San Diego, California  92121
Attention: In-House Counsel
Phone: (858) 458-0900
Facsimile: (858) 450-4335
 
 
 
 

--------------------------------------------------------------------------------

 

AGENT AND LENDER:


GENERAL ELECTRIC CAPITAL CORPORATION
 
By:
/s/ Peter Gibson
Name:
Peter Gibson
Title:
Duly Authorized Signatory


Address For Notices:
 
General Electric Capital Corporation
c/o GE Healthcare Financial Services, Inc.
Two Bethesda Metro Center, Suite 600
Bethesda, Maryland  20814
Attention: Senior Vice President of Risk – Life Science Finance
Phone: (301) 961-1640
Facsimile: (301) 664-9891
 
With a copy to:


General Electric Capital Corporation
c/o GE Healthcare Financial Services, Inc.
Two Bethesda Metro Center, Suite 600
Bethesda,  Maryland  20814
Attention: General Counsel
Phone: (301) 961-1640
Facsimile:  (301) 664-9866


 
 

--------------------------------------------------------------------------------

 

LENDER:


SILICON VALLEY BANK
 
By:
/s/ William T. O'Grady
Name:
William T. O'Grady
Title:
Relationship Manager


Address For Notices:
 
4370 La Jolla Village Drive, Ste. 860
San Diego, CA 92122
Attention: Sarah Larson
Phone: 858-784-3308
Facsimile: 858-622-1424
 

 
 
 

--------------------------------------------------------------------------------

 

LENDER:


OXFORD FINANCE CORPORATION
 
 
By:
/s/ John G. Henderson
Name:
John G. Henderson
Title:
Vice President & General Counsel



Address For Notices:
 
Oxford Finance Corporation
133 North Fairfax Street
Alexandria, VA 22314
Attention:                      Timothy A. Lex
Executive Vice President & Chief Operating Officer
Phone:  703-519-6017
Facsimile: 703-519-6010






 
 

--------------------------------------------------------------------------------

 




 



SCHEDULE A
COMMITMENTS


Name of Lender
 
Commitment of such Lender
   
Pro Rata Share
 
 
General Electric Capital Corporation
  $ 10,000,000.00       50 %
 
Silicon Valley Bank
  $ 4,000,000.00       20 %
 
Oxford Finance Corporation
  $ 6,000,000.00       30 %
TOTAL
  $ 20,000,000.00       100 %



 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE B
DISCLOSURES
 
[To be completed by Borrower]
 
A.           Existing Liens
 


Debtor
Secured Party
Collateral
State and Jurisdiction
Filing Date and Number (include original file date and continuations,
amendments, etc.)
                                       



 
B.           Existing Indebtedness


Debtor
Creditor
Amount of Indebtedness outstanding as of _____ __, ____
Maturity Date
                               



 
C.           Existing Investments


Debtor
Type of Investment
Date
Amount Outstanding as of _______
                               



 
D.           Material Agreements
 
1.
 
2.
 
3.
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
FORM OF PROMISSORY NOTE
 
 [__________, ____]
 
FOR VALUE RECEIVED, CYTORI THERAPEUTICS, INC., a Delaware corporation located at
the address stated below (“Borrower”), promises to pay to the order of [Lender]
or any subsequent holder hereof (each, a “Lender”), the principal sum of
_____________ and ___/100 Dollars ($___________________).  All capitalized
terms, unless otherwise defined herein, shall have the respective meanings
assigned to such terms in the Agreement.
 
This Promissory Note is issued pursuant to that certain Amended and Restated
Loan and Security Agreement, dated as of June 11, 2010, among Borrower, the
guarantors from time to time party thereto, General Electric Capital
Corporation, as agent, the other lenders signatory thereto, and Lender (as
amended, restated, supplemented or otherwise modified from time to time, the
“Agreement”), is one of the Notes referred to therein, and is entitled to the
benefit and security of the Debt Documents referred to therein, to which
Agreement reference is hereby made for a statement of all of the terms and
conditions under which the loans evidenced hereby were made.
 
The principal amount of the indebtedness evidenced hereby shall be payable in
the amounts and on the dates specified in the Agreement.  Interest thereon shall
be paid until such principal amount is paid in full at such interest rates and
at such times as are specified in the Agreement.  The terms of the Agreement are
hereby incorporated herein by reference.
 
All payments shall be applied in accordance with the Agreement.  The acceptance
by Lender of any payment which is less than payment in full of all amounts due
and owing at such time shall not constitute a waiver of Lender’s right to
receive payment in full at such time or at any prior or subsequent time.
 
All amounts due hereunder and under the other Debt Documents are payable in the
lawful currency of the United States of America.  Borrower hereby expressly
authorizes Lender to insert the date value as is actually given in the blank
space on the face hereof and on all related documents pertaining hereto.
 
This Note is secured as provided in the Agreement and the other Debt
Documents.  Reference is hereby made to the Agreement and the other Debt
Documents for a description of the properties and assets in which a security
interest has been granted, the nature and extent of the security interest, the
terms and conditions upon which the security interest was granted and the rights
of the holder of the Note in respect thereof.
 
Time is of the essence hereof.  If Lender does not receive from Borrower payment
in full of any Scheduled Payment or any other sum due under this Note or any
other Debt Document within 3 days after its due date, Borrower agrees to pay the
Late Fee in accordance with the Agreement.  Such Late Fee will be immediately
due and payable, and is in addition to any other costs, fees and expenses that
Borrower may owe as a result of such late payment.
 
This Note may be voluntarily prepaid only as permitted under Section 2.4 of the
Agreement.  After an Event of Default, this Note shall bear interest at a rate
per annum equal to the Default Rate pursuant to Section 2.6 of the Agreement.
 
 
 

--------------------------------------------------------------------------------

 
Borrower and all parties now or hereafter liable with respect to this Note,
hereby waive presentment, demand for payment, notice of nonpayment, protest,
notice of protest, notice of dishonor, and all other notices in connection
herewith, as well as filing of suit (if permitted by law) and diligence in
collecting this Note or enforcing any of the security hereof, and agree to pay
(if permitted by law) all expenses incurred in collection, including reasonable
attorneys’ fees and expenses, including without limitation, the allocated costs
of in-house counsel.
 
THIS NOTE SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.
 
No variation or modification of this Note, or any waiver of any of its
provisions or conditions, shall be valid unless such variation or modification
is made in accordance with Section 10.8 of the Agreement.   Any such waiver,
consent, modification or change shall be effective only in the specific instance
and for the specific purpose given.
 
IN WITNESS WHEREOF, Borrower has duly executed this Note as of the date first
above written.
 
 
CYTORI THERAPEUTICS, INC.



 
By:  ________________________________

 
Name: ______________________________

 
Title: _______________________________

Federal Tax ID #:______________________
Address:                                                            
 


 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
SECRETARY’S CERTIFICATE OF AUTHORITY
 
[DATE]
 
Reference is made to the Amended and Restated Loan and Security Agreement, dated
as of June 11, 2010 (as amended, restated, supplemented or otherwise modified
from time to time, the “Agreement”), among CYTORI THERAPEUTICS, INC., a
Delaware corporation (the “Borrower”), the guarantors from time to time party
thereto, General Electric Capital Corporation, a Delaware corporation (“GECC”),
as a lender and as agent (in such capacity, together with its successors and
assigns in such capacity, “Agent”), and the other lenders signatory thereto from
time to time (GECC and such other lenders, the “Lenders”).  Capitalized terms
used but not defined herein are used with the meanings assigned to such terms in
the Agreement.
 
I, [_________________________], do hereby certify that:
 
(i)           I am the duly elected, qualified and acting [Assistant] Secretary
of [INSERT NAME OF LOAN PARTY] (the “Company”);
 
(ii)           attached hereto as Exhibit A is a true, complete and correct
copies of the Company’s [Certificate/Articles of Incorporation or Articles of
Organization/Certificate of Formation] and the [Bylaws/LLC Agreement/Partnership
Agreement], each of which is in full force and effect on and as of the date
hereof;
 
(iii)           each of the following named individuals is a duly elected or
appointed, qualified and acting officer of the Company who holds the offices set
opposite such individual’s name, and such individual is authorized to sign the
Debt Documents to which the Company is a party and all other notices, documents,
instruments and certificates to be delivered pursuant thereto, and the signature
written opposite the name and title of such officer is such officer’s genuine
signature:
 
Name
Title
Signature
_____________________
______________________
_________________________
_____________________
______________________
_________________________
_____________________
______________________
_________________________



 
(iv)           attached hereto as Exhibit B are true, complete and correct
copies of resolutions adopted by the Board of Directors/Members of the Company
(the “Board”) authorizing the execution, delivery and performance of the Debt
Documents to which the Company is a party, which resolutions were duly adopted
by the Board on [DATE] and all such resolutions are in full force and effect on
the date hereof in the form in which adopted without amendment, modification,
rescission or revocation;
 
(v)           the foregoing authority shall remain in full force and effect, and
Agent and each Lender shall be entitled to rely upon same, until written notice
of the modification, rescission or revocation of same, in whole or in part, has
been delivered to Agent and each Lender, but no such modification, rescission or
revocation shall, in any event, be effective with respect to any documents
executed or actions taken in reliance upon the foregoing authority before said
written notice is delivered to Agent and each Lender; and
 
 
 

--------------------------------------------------------------------------------

 
(vi)           no Default or Event of Default exists under the
Agreement,  and  all representations and warranties of the Company in the Debt
Documents are true and correct in all respects on and as of the date hereof,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties were true and
correct in all respects on and as of such earlier date.
 




[Signature Page Follows]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, I have hereunto set my hand as of the first date written
above
 
_______________________________
Name:           _________________________
 
Title:           [Assistant] Secretary
 
The undersigned does hereby certify on behalf of the Company that he/she is the
duly elected or appointed, qualified and acting [TITLE] of the Company and that
[NAME FROM ABOVE] is the duly elected or appointed, qualified and acting
[Assistant] Secretary of the Company, and that the signature set forth
immediately above is his/her genuine signature.
 
_______________________________
Name:           _________________________
Title:           _________________________

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B TO SECRETARY’S CERTIFICATE OF AUTHORITY
 
FORM OF RESOLUTIONS
 
BOARD RESOLUTIONS
 
_____________ ___, 200_
 


 
WHEREAS, CYTORI THERAPEUTICS, INC., a Delaware corporation (“Borrower”) has
requested that General Electric Capital Corporation, a Delaware corporation
(“GECC”), as agent (in such capacity, the “Agent”) and lender, and certain other
lenders (GECC and such other lenders, collectively, the “Lenders”) provide a
credit facility in an original principal amount not to exceed $[______________]
(the “Credit Facility”); and
 
WHEREAS, the terms of the Credit Facility are set forth in an amended and
restated loan and security agreement by and among Borrower, the guarantors from
time to time party thereto, Agent, and the Lenders and certain related
agreements, documents and instruments described in detail below; and
 
[WHEREAS, as a subsidiary of Borrower, __________, the “Company”) will benefit
from the making of the loan(s) to Borrower under the Credit Facility; and]
 
WHEREAS, the Board of Directors of [Borrower] [Company] (the “Directors”) deems
it advisable and in the best interests of [Borrower] [Company] to execute,
deliver and perform its obligations under those transaction documents described
and referred to below.
 
NOW, THEREFORE, be it
 
RESOLVED, that the Credit Facility be, and it hereby is, approved; and further
 
RESOLVED, that the form of Amended and Restated Loan and Security Agreement (the
“Loan and Security Agreement”), by and among [Borrower], [Company,] the [other]
guarantors from time to time party thereto, Agent and the Lenders, as presented
to the Directors, be and it hereby is, approved and the [President, the Chief
Executive Officer, Chief Financial Officer, the Vice President or Treasurer] of
[Borrower] [Company] (collectively, the “Proper Officers”) be, and each of them
hereby is, authorized and directed on behalf of [Borrower] [Company] to execute
and deliver to Agent the Loan and Security Agreement, in substantially the form
as presented to the Directors, with such changes as the Proper Officers may
approve, such approval to be conclusively evidenced by execution and delivery
thereof; and further
 
[RESOLVED, that the form of Promissory Note (the “Note”), as presented to the
Directors, be, and it hereby is, approved and the Proper Officers be, and each
of them hereby is, authorized and directed on behalf of Borrower to execute and
deliver to Lender one or more promissory Notes, in substantially the form as
presented to the Directors, with such changes as the Proper Officers may
approve, such approval to be conclusively evidenced by execution and delivery
thereof; and further]
 
[RESOLVED, that the form(s) of [Intellectual Property Security Agreement]
[Pledge Agreement] [and] [Account Control Agreement] [(collectively, the
“Security Documents”)] [and the form of the Preferred Stock Warrant,]
[Guaranty,] [INCLUDE OTHER DOCUMENTS AS APPROPRIATE] (together with the Security
Documents, the “Ancillary Documents”), each as presented to the Directors, be,
and each of them hereby is, approved and the Proper Officers be, and each of
them hereby is, authorized and directed on behalf of Borrower to execute and
deliver to Agent each of the Ancillary Documents, in substantially the form as
presented to the Directors, with such changes as the Proper Officers may
approve, such approval to be conclusively evidenced by execution and delivery
thereof; and further]
 
 
 

--------------------------------------------------------------------------------

 
RESOLVED, that the Proper Officers be, and each of them hereby is, authorized
and directed to execute and deliver any and all other agreements, certificates,
security agreements, financing statements, indemnification agreements,
instruments and documents (together with the Loan and Security Agreement, [and]
the Notes [, and the Ancillary Documents], the “Debt Documents”) and take any
and all other further action, in each case, as may be required or which they may
deem appropriate, on behalf of [Borrower] [Company], in connection with the
Credit Facility and carrying into effect the foregoing resolutions, transactions
and matters contemplated thereby; and further
 
RESOLVED, that [Borrower] [Company] is hereby authorized to perform its
obligations under the Debt Documents, [including, without limitation, the
borrowing of any advances made under the Credit Facility and] the granting of
any security interest in [Borrower’s] [Company’s] assets contemplated thereby to
secure [Borrower’s] [Company’s] obligations in connection therewith; and further
 
RESOLVED, that in addition to executing any documents approved in the preceding
resolutions, the Secretary or any Assistant Secretary of [Borrower] [Company]
may attest to such Debt Documents, the signature thereon or the corporate seal
of [Borrower] [Company] thereon; and further
 
RESOLVED, that any actions taken by the Proper Officers prior to the date of
these resolutions in connection with the transactions contemplated by these
resolutions are hereby ratified and approved; and further
 
RESOLVED, that these resolutions shall be valid and binding upon [Borrower]
[Company].
 

 
 

--------------------------------------------------------------------------------

 

EXHIBIT C-1
 
FORM OF LANDLORD CONSENT
 
[Landlord]
[Address]
 
[__________, ____]
 
Ladies and Gentlemen:
 
General Electric Capital Corporation (together with its successors and assigns,
if any, “Agent”) and certain other lenders (the “Lenders”) have entered into, or
is about to enter into, an Amended and Restated Loan and Security Agreement,
dated as of [DATE] (as amended, restated, supplemented or otherwise modified
from time to time, the “Agreement”) with CYTORI THERAPEUTICS, INC. (“Borrower”)
[and __________ (“Company”)], pursuant to which [Borrower] [Company] has
granted, or will grant, to Agent, on behalf of itself and the Lenders, a
security interest in certain assets of [Borrower] [Company], including, without
limitation, all of [Borrower’s] [Company’s] cash, cash equivalents, accounts,
books and records, goods, inventory, machinery, equipment, furniture and trade
fixtures (such as equipment bolted to floors), together with all addition,
substitutions, replacements and improvements to, and proceeds, including,
insurance proceeds, of the foregoing, but excluding building fixtures (such as
plumbing, lighting and HVAC systems (collectively, the “Collateral”).  Some or
all of the Collateral is, or will be, located at certain premises known as
[__________________] in the City or Town of [_____________, County of
_________________________ and State of _______] (“Premises”), and [Borrower]
[Company] occupies the Premises pursuant to a lease, dated as of [DATE], between
[Borrower] [Company], as tenant, and you, [NAME], as
[owner/landlord/mortgagee/realty manager] (as amended, restated, supplemented or
otherwise modified from time to time, the “Lease”).
 
By your signature below, you hereby agree (and we shall rely on your agreement)
that: (i) the Lease is in full force and effect and you are not aware of any
existing defaults thereunder, (ii) the Collateral is, and shall remain, personal
property regardless of the method by which it may be, or become, affixed to the
Premises; (iii) you agree to use your best efforts to provide Agent with written
notice of any default by [Borrower] [Company] under the Lease resulting in a
termination of the Lease (“Default Notice”) and Agent shall have the right, but
not the obligation to cure such default within 15 days following Agent’s receipt
of such Default Notice, (iv) your interest in the Collateral and any proceeds
thereof (including, without limitation, proceeds of any insurance therefor)
shall be, and remain, subject and subordinate to the interests of Agent and you
agree not to levy upon any Collateral or to assert any landlord lien, right of
distraint or other claim against the Collateral for any reason; (v) Agent, and
its employees and agents, shall have the right, from time to time, to enter into
the Premises for the purpose of inspecting the Collateral; and (vi) Agent, and
its employees and agents, shall have the right, upon any default by [Borrower]
[Company] under the Agreement, to enter into the Premises and to remove or
otherwise deal with the Collateral, including, without limitation, by way of
public auction or private sale (provided that, if Agent conducts a public
auction or private sale of the Collateral at the Premises, Agent shall use
reasonable efforts to notify Landlord first and to hold such auction or sale in
a manner that would not unduly disrupt Landlord’s or any other tenant’s use of
the Premises).  Agent agrees to repair or reimburse you for any physical damage
actually caused to the Premises by Agent, or its employees or agents, during any
such removal or inspection (other than ordinary wear and tear), provided that it
is understood by the parties hereto that Agent shall not be liable for any
diminution in value of the Premises caused by the removal or absence of the
Collateral therefrom.  You hereby acknowledge that Agent shall have no
obligation to remove or dispose of the Collateral from the Premises and no
action by Agent pursuant to this Consent shall be deemed to be an assumption by
Agent of any obligation under the Lease and, except as provided in the
immediately preceding sentence, Agent shall not have any obligation to you.
 
 
 

--------------------------------------------------------------------------------

 
You hereby acknowledge and agree that [Borrower’s] [Company’s] granting of a
security interest in the Collateral in favor of Agent, on behalf of itself and
the Lenders, shall not constitute a default under the Lease nor permit you to
terminate the Lease or re-enter or repossess the Premises or otherwise be the
basis for the exercise of any remedy available to you.
 
This Consent and the agreements contained herein shall be binding upon, and
shall inure to the benefit of, any successors and assigns of the parties hereto
(including any transferees of the Premises).  This Consent shall terminate upon
the indefeasible payment of Borrower’s indebtedness in full in immediately
available funds and the satisfaction in full of Borrower’s [and Company’s]
performance of its obligations under the Agreement and the related documents.
 
This Consent and any amendments, waivers, consents or supplements hereto or in
connection herewith may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.  Delivery of an executed signature page of this Consent or any
delivery contemplated hereby by facsimile or electronic transmission shall be as
effective as delivery of a manually executed counterpart thereof.
 

 
 

--------------------------------------------------------------------------------

 

We appreciate your cooperation in this matter of mutual interest.
 
GENERAL ELECTRIC CAPITAL CORPORATION, as Agent


By:           __________________________
Name:           __________________________
Title:           __________________________


General Electric Capital Corporation
c/o GE Healthcare Financial Services, Inc.
Two Bethesda Metro Center, Suite 600
Bethesda, Maryland  20814
Attention: Senior Vice President of Risk – Life Science Finance
Phone: (301) 961-1640
Facsimile: (301) 664-9891
 
With a copy to:
General Electric Capital Corporation
c/o GE Healthcare Financial Services, Inc.
Two Bethesda Metro Center, Suite 600
Bethesda,  Maryland  20814
Attention: General Counsel
Phone: (301) 961-1640
Facsimile:  (301) 664-9866
 
AGREED TO AND ACCEPTED BY:
 
[NAME], as [owner/landlord/mortgagee/realty manager]
 
By:           __________________________
Name:           __________________________
Title:           __________________________
 
Address:
 
AGREED TO AND ACCEPTED BY:
 
[NAME OF LOAN PARTY]
 
By:           __________________________
Name:           __________________________
Title:           __________________________
 
Interest in the Premises (check applicable box)
q  
Owner

q  
Mortgagee

q  
Landlord

q  
Realty Manager



Address:

 
 

--------------------------------------------------------------------------------

 

EXHIBIT C-2
 
FORM OF BAILEE CONSENT
 


[Letterhead of GE Capital]


_____ ___, 200__
 
[NAME OF BAILEE]
________________
________________


Dear Sirs:
 
Re:  [Name of the Loan Party] (the “Company”)
 
Please accept this letter as notice that we have entered into or may enter into
financing arrangements with the Company under which the Company has granted to
us continuing security interests in substantially all personal property and
assets of the Company and the proceeds thereof, including, without limitation,
certain equipment owned by the Company held by you at the manufacturing facility
(the “Premises”) owned by you and located at [______________](the “Personal
Property”).
 
Please acknowledge that as a result of such arrangements, you are holding all of
the Personal Property solely for our benefit and subject only to the terms of
this letter and our instructions; provided, however, that until further written
notice from us, you are authorized to use and/or release any and all of the
Personal Property in your possession as directed by the Company in the ordinary
course of business. The foregoing instructions shall continue in effect until we
modify them in writing, which we may unilaterally do without any consent or
approval from the Company.  Upon receipt of our instructions, you agree that (a)
you will release the Personal Property only to us or our designee; (b) you will
cooperate with us in our efforts to assemble, sell (whether by public or private
sale), take possession of, and remove all of the Personal Property located at
the Premises; (c) you will permit the Personal Property to remain on the
Premises for forty-five (45) days after your receipt of our instructions or at
our option, to have the Personal Property removed from the Premises within a
reasonable time, not to exceed forty-five (45) days after your receipt of our
instructions; (d) you will not hinder our actions in enforcing our liens on the
Personal Property; and (e) after receipt of our instructions, you will abide
solely by our instructions with respect to the Personal Property, and not those
of the Company.
 
You hereby waive and release in our favor: (a) any contractual lien, security
interest, charge or interest and any other lien which you may be entitled to
whether by contract, or arising at law or in equity against any Personal
Property; (b) any and all rights granted under any present or future laws to
levy or distrain for rent or any other charges which may be due to you against
the Personal Property; and (c) any and all other claims, liens, rights of
offset, deduction, counterclaim and demands of every kind which you have or may
hereafter have against the Personal Property.
 
 You agree that (i) you have not and will not commingle the Personal Property
with any other property of a similar kind owned or held by you in any manner
such that the Personal Property is not readily identifiable, (ii) you have not
and will not issue any negotiable or non-negotiable documents or instruments
relating to the Personal Property, and (iii) the Personal Property is not and
will not be deemed to be fixtures.
 
 
 

--------------------------------------------------------------------------------

 
Notwithstanding the foregoing, all of your charges of any nature whatsoever
shall continue to be charged to and paid by the Company and we shall not be
liable for such charges.
 
You hereby authorize us to file at any time such financing statements naming you
as the debtor/bailee, Company as the secured party/bailor, and us as the
Company’s assignee, indicating as the collateral goods of the Company now or
hereafter in your custody, control or possession and proceeds thereof, and
including any other information with respect to the Company required under the
Uniform Commercial Code for the sufficiency of such financing statement or for
it to be accepted by the filing office of any applicable jurisdiction (and any
amendments or continuations with respect thereto).
 
The arrangement as outlined herein is to continue without modification, until we
have given you written notice to the contrary.
 
EACH OF THE PARTIES HERETO HEREBY WAIVES ITS RIGHTS TO A JURY TRIAL OF ANY CLAIM
OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF THIS LETTER.
 
Any notice(s) required or desired to be given hereunder shall be directed to the
party to be notified at the address stated herein.
 
The terms and conditions contained herein are to be construed and enforced in
accordance with the laws of the State of New York.


This terms and conditions contained herein shall inure to the benefit of and be
binding upon the parties hereto and their respective successors and permitted
assigns.
 



 
 

--------------------------------------------------------------------------------

 

The Company has signed below to indicate its consent to and agreement with the
foregoing arrangements, terms and conditions.  By your signature below, you
hereby agree to be bound by the terms and conditions of this letter.


Very truly yours,
 
GENERAL ELECTRIC CAPITAL CORPORATION
 
By:                                                                
Name:                                                                
Title: Duly Authorized Signatory


General Electric Capital Corporation
c/o GE Healthcare Financial Services, Inc.
Two Bethesda Metro Center, Suite 600
Bethesda, Maryland  20814
Attention: Senior Vice President of Risk – Life Science Finance
Phone: (301) 961-1640
Facsimile: (301) 664-9891
 
With a copy to:


General Electric Capital Corporation
c/o GE Healthcare Financial Services, Inc.
Two Bethesda Metro Center, Suite 600
Bethesda,  Maryland  20814
Attention: General Counsel
Phone: (301) 961-1640
Facsimile:  (301) 664-9866


 
Agreed to:
 
[NAME OF LOAN PARTY]


By:                                                      
Name:                                                      
Title:                                                      
Address:_______________________
______________________________
______________________________




 [NAME OF BAILEE]
 
By:                                                      
Name:                                                      
Title:                                                      
Address:_______________________
______________________________
______________________________

 
 

--------------------------------------------------------------------------------

 

EXHIBIT D
 
COMPLIANCE CERTIFICATE
 
[DATE]
 
Reference is made to the Amended and Restated Loan and Security Agreement, dated
as of June 11, 2010 (as amended, restated, supplemented or otherwise modified
from time to time, the “Agreement”), among CYTORI THERAPEUTICS, INC., a
Delaware corporation (the “Borrower”), the guarantors from time to time party
thereto, General Electric Capital Corporation, a Delaware corporation (“GECC”),
in its capacity as agent (in such capacity, together with its successors and
assigns, in such capacity, the “Agent”) and lender, and the other lenders
signatory thereto (GECC and such other lenders, the “Lenders”).  Capitalized
terms used but not defined herein are used with the meanings assigned to such
terms in the Agreement.
 
I, [_________________________], do hereby certify that:
 
(i)           I am the duly elected, qualified and acting [TITLE] of Borrower;
 
(ii)           attached hereto as Exhibit A are [the monthly financial
statements]/[annual audited financial statements]/[quarterly financial
statements] as required under Section 6.3 of the Agreement and that such
financial statements are prepared in accordance with GAAP (subject, in the case
of unaudited financial statements, to the absence of footnotes and normal year
end audit adjustments) and are consistently applied from one period to the next
except as explained in an accompanying letter or footnotes;
 
(iii)           no Default or Event of Default has occurred under the Agreement
which has not been previously disclosed, in writing, to Agent;
 
(iv)           attached hereto as Exhibit B is a true, correct and complete
calculation of the covenant set forth in Section 7.12(a) of the Agreement
measured as of the fiscal month ending [________, 20__]; and
 
(v)           all representations and warranties of the Loan Parties stated in
the Debt Documents are true and correct in all material respects on and as of
the date hereof, except (a) to the extent such representations and warranties
expressly relate to an earlier date, in which case such representations and
warranties were true and correct in all respects on and as of such earlier date
(b) with respect to Sections 5.1, 5.9, 5.12 and 5.13 of the Agreement, to the
extent that any Loan Party has previously notified Agent of a change in the
accuracy of the Perfection Certificate pursuant to Section 6.2(a) of the
Agreement and (1) such change is to due to a matter that is expressly permitted
under the Agreement or (2) the Agent or Lenders, as applicable, have approved
such change in accordance with the terms and conditions of Section 10.8 of the
Agreement.
 
IN WITNESS WHEREOF, I have hereunto set my hand as of the first date written
above
 
_______________________________
Name:           _______________________________
Title:           _______________________________

 
 

--------------------------------------------------------------------------------

 

EXHIBIT E


 
     
EPS Setup Form
Submit Via Fax:
ATTN: EPS Facilitator
(203) 205-2193
GE Healthcare Financial Services
Phone: (800) 426-6346
Fax: Fax: (203) 205-2193

1.  Sender
Information:                                                                                Instructions
To Enroll In EPS Plan:
Sender Name:
A.Complete sections 1 - 7
(signature and all other information is required)
Sender Phone Number:
B.Include a copy of a voided check, on which is noted your bank, branch and
account number
 
C.Please submit via Fax to: (203) 205-2193



2.  Authorization Agreement for Pre-Arranged Payment Plan:
 
(a)
________________________________________(“Borrower”) authorizes General Electric
Capital Corporation (“Agent”) to initiate debit entries for payment becoming due
pursuant to the terms and conditions set forth in the Amended and Restated Loan
and Security Agreement, dated as of [DATE] (as amended, restated, supplemented
or otherwise modified from time to time, the “Agreement”), among Borrower, the
guarantors form time to time party thereto, Agent and the lenders signatory
thereto.

 
 
(b)
Borrower understands that the basic term loan payment and all applicable taxes
are solely its responsibility.  If payment is not satisfied due to account
closure, insufficient funds, or cancellation of any required automated payment
services, Borrower agrees to remit payment plus any applicable late charges, as
set forth in the Agreement.

 
 
(c)
It is incumbent upon Borrower to give written notice to Agent of any changes to
this authorization or the below referenced bank account information 10 days
prior to payment date; Borrower may revoke this authorization by giving 10 days
written notice to Agent unless otherwise stipulated in the Agreement.

 
 
(d)
If a deduction is made in error, Borrower has the right to be paid within five
business days by Agent the amount of the erroneous deduction, provided Agent is
notified in writing of such error.

 
(e)
Cosigner must also sign if the account is a joint account.

 
 
 

--------------------------------------------------------------------------------

 
3.  Agent Account Number(s): (Invoice Billing ID, 10-digit number formatted:
1234567-001)
Account:
Account:
Account:
Account:
Account:
Account:
Account:
Account:
       
4.  First Payment Debit Date (mm/dd/yy)
First Payment:
 



5.  Complete ALL Bank and Borrower Information:
BANK
Name of Bank or Financial Institution:
 
Bank Account Number:
ABA Routing Number
(9-digit number)
INFO
Address of Bank or Financial Institution:
 
City:
State:            Zip Code:




 
Signatures
Company
Contact
 
Signature of Authorized Signer:  Date:
________________________________________
Company Name:
___________________________
Contact Name:
_________________________________
BORROWER
Name of Joint Account Holder:  (Please Print)
_______________________________________
 
Company Address:
__________________________
 
Contact Phone Number:
_________________________________
INFO
Signature of Joint Account Holder:  Date:
______________________________________
 
City:
__________________
Contact Fax Number:
_________________________________
 
Name of Authorized Signer: (Please Print)
______________________________________
 
State:        Zip Code:
_____  __________
 
Contact email address:
___________________________
 



6.  Would you like to have property taxes paid via EPS on above accounts?
Check (X):  YES:                                            NO: 


7.  Would you like to receive a complimentary invoice?
Check (X):  YES:                                            NO: 



 
 

--------------------------------------------------------------------------------

 

EXHIBIT F


FORM OF WARRANT


See attached.

 
 

--------------------------------------------------------------------------------

 



EXHIBIT G


INVESTMENT POLICY


See attached.



 
 

--------------------------------------------------------------------------------

 
